            Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 1 of 122


                                           Table of Contents
Exhibit                                         Document                                                  Page
  1     Mandatory Stand-Up Talk: All Employees (July 10, 2020)                                             3
  2     PowerPoint presentation, PMGs expectations and plans (July 2020)                                   6
         Letter from Thomas J. Marshall, General Counsel, USPS, to Carolyn B. Maloney, Chairwoman,
   3                                                                                                       13
         Committee on Oversight and Reform, House of Representatives re: Operations (July 22, 2020)

         Letter from Thomas J. Marshall, General Counsel, USPS, to Gary C. Peters, Ranking Member,
   4                                                                                                       17
         Committee on Homeland Security and Governmental Affairs, Senate (July 22, 2020)
         Letter from Thomas J. Marshall, General Counsel, USPS, to State Election Officials (End July
   5                                                                                                       20
         2020)
   6     USPS, Eastern Area AIM Meeting – Service Update (Aug. 4, 2020)                                    38
         Letter from David E. Williams, Chief Operating Officer, USPS, to Members of Congress (Aug.
   7                                                                                                       46
         6, 2020)
         Opening Remarks of Postmaster General Louis DeJoy at Board of Governors Meeting (Aug. 7,
   8                                                                                                       50
         2020)
         Letter from Thomas J. Marshall, General Counsel, USPS, to Carolyn B. Maloney, Chairwoman,
   9     Committee on Oversight and Reform, House of Representatives re: Election Mail (Aug. 11,           56
         2020)
         Letter from Thomas J. Marshall, General Counsel, USPS, to Carolyn B. Maloney, Chairwoman,
  10                                                                                                       62
         Committee on Oversight and Reform, House of Representatives re: Operations (Aug. 11, 2020)
  11     USPS, Service Performance Measurement – PMG Briefing (Aug. 12, 2020)                             66
  12     USPS, Pacific Area AIM Meeting Presentation (Aug. 13, 2020) (excerpts)                            71
  13     Path Forward: PMG Addresses Restructuring (Aug. 13, 2020)                                        123
  14     Postmaster General Louis DeJoy Statement (Aug. 18, 2020)                                         126
         Letter from Steven W. Monteith Acting Chief Customer and Marketing Officer and Executive
  15                                                                                                      129
         Vice President, USPS, to Mail Service Providers (Aug. 26, 2020)
         USPS, Congressional Briefing: Transportation & Service Performance Updates (Aug. 31,
  16                                                                                                      132
         2020)
         USPS Office of Inspector General, Audit Report, Processing Readiness for Election and
  17                                                                                                      145
         Political Mail for the 2018 Midterm Elections (June 5, 2018)
         USPS Office of Inspector General, Audit Report, Service Performance of Election and
  18                                                                                                      147
         Political Mail During the 2018 Midterm and Special Elections (Nov. 4, 2019)
         USPS Office of Inspector General, Audit Report, Processing Readiness of Election and
  19                                                                                                      149
         Political Mail During the 2020 General Elections (Aug. 31, 2020)
         Declaration of Anthony J. Albence, State Elections Commissioner, Delaware Department of
  20                                                                                                      151
         Elections
  21     Declaration of Karen Brinson Bell, Executive Director, North Carolina State Board of Elections   160
         Declaration of Seth Bluestein, Chief Deputy Commissioner, Office of Philadelphia (PA) City
  22                                                                                                      169
         Commissioner Al Schmidt
  23     Declaration of Matthew Dunlap, Secretary of State, Maine                                         175
  24     Declaration of Jeffrey Erlbaum, Pennsylvania Resident                                            182
  25     Declaration of Thomas A. Freitag, Director, Board of Elections, Bucks County (PA)                186



                                                       1
            Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 2 of 122


Exhibit                                            Document                                               Page
  26    Declaration of John Gibson, President, National Postal Mail Handlers Union Local 308              191
        Declaration of Clayton Haas, Deputy Director for Administration and Acting Chief Deputy,
  27                                                                                                      196
        California Department of Conservation
        Declaration of Beverly Hudson, Deputy Secretary for Administration, Pennsylvania Department
  28                                                                                                      203
        of General Services
  29    Declaration of Linda Jara, Pennsylvania Resident                                                  209
  30    Declaration of Jennifer Jones, Maine Resident                                                     213
        Declaration of Gabriela Kejner, Chief of Staff, Office of the Secretary, Delaware Department of
  31                                                                                                      221
        Health and Social Services
  32    Declaration of Kimberly Kirchmeyer, Director, California Department of Consumer Affairs           232
        Declaration of Stewart Knox, Undersecretary, California Labor and Workforce Development
  33                                                                                                      240
        Agency
        Declaration of Carissa M. Mager, Administrative Officer, Criminal Unit, Pennsylvania Office
  34                                                                                                      246
        of General Counsel
        Declaration of Jonathan Marks, Deputy Secretary for Elections and Commissions, Pennsylvania
  35                                                                                                      250
        Department of State
  36    Declaration of Naomi Mayer, Maine Resident                                                        260
  37    Declaration of Alice P. Miller, Executive Director, District of Columbia Board of Elections       267
  38    Declaration of Christine Ann Naccarato-O'Toole, Delaware Resident                                 273
        Declaration of Robert V. O'Brien, Executive Deputy Secretary, Pennsylvania Department of
  39                                                                                                      278
        Labor & Industry
  40    Declaration of Alex Padilla, Secretary of State, California                                       293
        Declaration of Jean Pallares, Pharmacy Director, Los Angeles County (CA) Department of
  41                                                                                                      311
        Health Services
        Declaration of Michelle Tassinari, Director & Legal Counsel, Elections Division, Secretary of
  42                                                                                                      318
        the Commonwealth of Massachusetts
  43    Declaration of Melinda Utal, California Resident                                                  325
  44    Declaration of Jill Weber, Maine Resident                                                         344
        Declaration of D. Jordan Whichard, IV, Director of Intergovernmental Affairs, Office of the
  45                                                                                                      351
        Governor, North Carolina
        Declaration of Vance Zimmerman, Director of Industrial Relations, American Postal Workers
  46                                                                                                      358
        Union, AFL-CIO




                                                        2
Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 3 of 122




    EXHIBIT 1
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 4 of 122




Exhibit 1
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 5 of 122




Exhibit 1
Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 6 of 122




    EXHIBIT 2
  Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 7 of 122




Exhibit 2
Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 8 of 122




Exhibit 2
        Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 9 of 122




Exhibit 2
Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 10 of 122




 Exhibit 2
       Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 11 of 122




Exhibit 2
     Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 12 of 122




Exhibit 2
Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 13 of 122




     EXHIBIT 3
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 14 of 122




Exhibit 3
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 15 of 122




Exhibit 3
     Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 16 of 122




Exhibit 3
Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 17 of 122




     EXHIBIT 4
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 18 of 122




Exhibit 4
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 19 of 122




Exhibit 4
Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 20 of 122




     EXHIBIT 5
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 21 of 122




Exhibit 5
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 22 of 122




Exhibit 5
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 23 of 122




Exhibit 5
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 24 of 122




Exhibit 5
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 25 of 122




Exhibit 5
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 26 of 122




Exhibit 5
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 27 of 122




Exhibit 5
     Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 28 of 122




Exhibit 5
     Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 29 of 122




Exhibit 5
     Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 30 of 122




Exhibit 5
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 31 of 122




Exhibit 5
     Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 32 of 122




Exhibit 5
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 33 of 122




Exhibit 5
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 34 of 122




Exhibit 5
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 35 of 122




Exhibit 5
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 36 of 122




Exhibit 5
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 37 of 122




Exhibit 5
Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 38 of 122




     EXHIBIT 6
                  Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 39 of 122




                                                                                  ƵŐƵƐƚϰ͕ϮϬϮϬ




      Exhibit 6
Z^/E^W/Z/E'D/>                                                                          ϭ
                                    Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 40 of 122




                                                                                                                                                              &ŝƌƐƚ
                                                                                                                                                                 ƐƚͲ
                                                                                                                                                                  ƚͲůĂƐƐ>ĞƚƚĞƌƐͬ&ůĂƚƐŽŵƉŽƐŝƚĞ
  97.0
  95.0
  93.0
  91.0
  89.0
  87.0
  85.0
  83.0
  81.0
  79.0
  77.0
          Week 19

                    Week 20

                              Week 21

                                        Week 22

                                                    Week 23

                                                              Week 24

                                                                        Week 25

                                                                                    Week 26

                                                                                              Week 27

                                                                                                        Week 28

                                                                                                                    Week 29

                                                                                                                              Week 30

                                                                                                                                        Week 31

                                                                                                                                                    Week 32

                                                                                                                                                              Week 33

                                                                                                                                                                        Week 34

                                                                                                                                                                                  Week 35

                                                                                                                                                                                            Week 36

                                                                                                                                                                                                      Week 37

                                                                                                                                                                                                                Week 38

                                                                                                                                                                                                                          Week 39

                                                                                                                                                                                                                                      Week 40

                                                                                                                                                                                                                                                Week 41

                                                                                                                                                                                                                                                          Week 42

                                                                                                                                                                                                                                                                      Week 43

                                                                                                                                                                                                                                                                                Week 44
          District                                WK 43            RK             QTD             RK              YTD            RK                      District                                 WK 43          RK                 QTD         RK                  YTD         RK
   Appalachian                                    84.96            41             89.11           15              92.98           5               South Jersey                                   86.99           25           88.01             28           91.82              20
   Central Pennsylvania                           72.86            63             79.47           65              90.91          42               Tennessee                                      82.48           52           85.83             43           91.47              27
   Kentuckiana                                    85.13            38             87.12           32              92.00          17               Western New York                               86.00           31           88.59             22           93.15               4
   Northern Ohio                                  68.31            65             81.17           62              91.25          34               Western Pennsylvania                           90.01            5           90.50              6           93.60               1
   Ohio Valley                                    71.08            64             80.77           63              90.35          49               Eastern                                        79.07            7           84.60              6           91.59               2
   Philadelphia Metropo                           85.68            33             86.68           36              91.23          36               National Total                                 84.23                        86.26                          90.76
  Eastern Area First Class Composite
         Exhibit 6
Z^/E^W/Z/E'D/>
                  Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 41 of 122




                                                         &ŝƌƐƚ
                                                            ƐƚͲ
                                                             ƚͲůĂƐƐ>ĞƚƚĞƌƐͬ&ůĂƚƐŽŵƉŽƐŝƚĞ




      Exhibit 6
Z^/E^W/Z/E'D/>                                                                        ϯ
                                    Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 42 of 122




                                                                                                                                                                                                                                    DĂƌŬĞƚŝŶŐDĂŝů
  98.0


  93.0


  88.0


  83.0


  78.0


  73.0
          Week 19

                    Week 20

                              Week 21

                                        Week 22

                                                    Week 23

                                                              Week 24

                                                                        Week 25

                                                                                    Week 26

                                                                                              Week 27

                                                                                                        Week 28

                                                                                                                    Week 29

                                                                                                                              Week 30

                                                                                                                                        Week 31

                                                                                                                                                    Week 32

                                                                                                                                                              Week 33

                                                                                                                                                                        Week 34

                                                                                                                                                                                  Week 35

                                                                                                                                                                                            Week 36

                                                                                                                                                                                                      Week 37

                                                                                                                                                                                                                Week 38

                                                                                                                                                                                                                          Week 39

                                                                                                                                                                                                                                      Week 40

                                                                                                                                                                                                                                                Week 41

                                                                                                                                                                                                                                                          Week 42

                                                                                                                                                                                                                                                                    Week 43

                                                                                                                                                                                                                                                                              Week 44
          District                                WK 43            RK             QTD             RK              YTD           RK                       District                                 WK 43          RK                 QTD         RK              YTD           RK
   Appalachian                                    92.62             5             92.34            3              94.79           3               South Jersey                                   88.90           22           91.33              7           93.37            13
   Central Pennsylvania                           72.90            60             74.74           63              90.13          41               Tennessee                                      82.06           48           82.96             45           92.35            19
   Kentuckiana                                    84.66            42             85.26           39              93.62           9               Western New York                               83.19           46           77.26             58           92.81            16
   Northern Ohio                                  63.68            63             69.63           65              92.18          21               Western Pennsylvania                           94.26            1           94.78              1           96.75             1
   Ohio Valley                                    69.38            62             75.67           61              90.99          36               Eastern                                        79.51            6           81.73              6           92.47             2
   Philadelphia Metropo                           84.91            39             82.33           49              90.48          38               National Total                                 83.10                        84.30                          90.45
  Eastern Area Marketing Mail Composite
         Exhibit 6
Z^/E^W/Z/E'D/>
                  Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 43 of 122




                                                                                 DĂƌŬĞƚŝŶŐDĂŝů




      Exhibit 6
Z^/E^W/Z/E'D/>                                                                         ϱ
                                     Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 44 of 122




                                                                                                                                                                                                                                                    WĞƌŝŽĚŝĐĂůƐ
  96.4
  94.8
  93.3
  91.7
  90.1
  88.6
  87.0
  85.4
  83.9
  82.3
  80.7
  79.1
  77.6
  76.0
           Week 19

                     Week 20

                               Week 21

                                         Week 22

                                                     Week 23

                                                               Week 24

                                                                         Week 25

                                                                                     Week 26

                                                                                               Week 27

                                                                                                         Week 28

                                                                                                                     Week 29

                                                                                                                               Week 30

                                                                                                                                         Week 31

                                                                                                                                                     Week 32

                                                                                                                                                               Week 33

                                                                                                                                                                         Week 34

                                                                                                                                                                                   Week 35

                                                                                                                                                                                             Week 36

                                                                                                                                                                                                       Week 37

                                                                                                                                                                                                                 Week 38

                                                                                                                                                                                                                           Week 39

                                                                                                                                                                                                                                       Week 40

                                                                                                                                                                                                                                                 Week 41

                                                                                                                                                                                                                                                           Week 42

                                                                                                                                                                                                                                                                     Week 43

                                                                                                                                                                                                                                                                               Week 44
          District                                 WK 43            RK             QTD             RK              YTD            RK                      District                                 WK 43          RK                 QTD         RK              YTD           RK
   Appalachian                                     71.94            39             85.19           17              92.28           7               South Jersey                                   79.82           21           79.42             34           89.64            19
   Central Pennsylvania                            77.58            29             78.36           37              87.83          31               Tennessee                                      83.73           13           76.82             42           84.22            40
   Kentuckiana                                     84.65            10             81.64           28              90.37          17               Western New York                               44.28           65           54.03             66           82.51            43
   Northern Ohio                                   70.70            43             77.49           41              89.44          21               Western Pennsylvania                           88.25            5           91.44              4           94.14             1
   Ohio Valley                                     79.33            23             82.24           26              88.02          30               Eastern                                        77.47            2           77.98              3           87.84             2
   Philadelphia Metropo                            73.71            36             69.63           52              84.08          41               National Total                                 72.46                        76.91                          84.81
  Eastern Area Periodicals (Destination Entry)
         Exhibit 6
Z^/E^W/Z/E'D/>                                                                                                                                                                                                                                                                     ϲ
                  Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 45 of 122




                                                                                       WĞƌŝŽĚŝĐĂůƐ




      Exhibit 6
Z^/E^W/Z/E'D/>                                                                            ϳ
Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 46 of 122




     EXHIBIT 7
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 47 of 122




Exhibit 7
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 48 of 122




Exhibit 7
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 49 of 122




Exhibit 7
Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 50 of 122




     EXHIBIT 8
       Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 51 of 122


                                                                                                      
                                                                                                       
                                                                                                       
)25,00(',$7(5(/($6(                                                               &RQWDFW1DPH
$XJ                                                                   'DYLG3DUWHQKHLPHU
                                                                                       
                                                                  david.a.partenheimer@usps.gov
                                                                                     usps.com/news
                                                                                         

                                                  
  3RVWPDVWHU*HQHUDO/RXLV'H-R\¶V2SHQLQJ5HPDUNVIRUWKH
          8636%RDUGRI*RYHUQRUV$XJ0HHWLQJ
Below are the prepared opening remarks by Postmaster General and CEO Louis DeJoy for the
Postal Service Board of Governors open session meeting on Aug. 7, 2020. The remarks as
delivered may vary from the prepared text. An audio recording of the full meeting will be
available athttps://about.usps.com/who/leadership/board-governors/briefings/welcome.htm.


³7KLVLVP\ILUVWRSHQVHVVLRQRIWKH%RDUGRI*RYHUQRUVDQG,ZRXOGOLNHWRRIIHUP\SXEOLF
WKDQNVWRWKH*RYHUQRUVIRUHQWUXVWLQJPHZLWKWKLVUROH,WLVDQLQFUHGLEOHKRQRUWRVHUYHWKH
SXEOLFDQGWKLVRUJDQL]DWLRQDV3RVWPDVWHU*HQHUDO

,ORRNIRUZDUGWRZRUNLQJZLWKDOORI\RXRXUPDQDJHPHQWWHDPDQGWKHPHQDQGZRPHQRIWKH
3RVWDO6HUYLFH±DVZHOODVRXUSRVWDOXQLRQVPDQDJHPHQWDVVRFLDWLRQVFXVWRPHUVDQGRWKHU
VWDNHKROGHUV

:HDUHDWWKHEHJLQQLQJRIDWUDQVIRUPDWLYHSURFHVV2XUJRDOLVWRFKDQJHDQGLPSURYHWKH
3RVWDO6HUYLFHWREHWWHUVHUYHWKH$PHULFDQSXEOLFDQG,DPH[FLWHGDERXWWKHRSSRUWXQLWLHV
DKHDG

,ZRXOGDOVROLNHWRDGGP\SXEOLFZHOFRPHWR*RYHUQRUV/HH0RDNDQG%LOO=ROODUV7KDQN\RX
IRUMRLQLQJWKLV%RDUGDQGIRUVHUYLQJWKH$PHULFDQSXEOLF,ORRNIRUZDUGWRZRUNLQJZLWK\RX

0\ILUVWGD\RQWKHMREDV3RVWPDVWHU*HQHUDOZDV-XQHWK6LQFHWKHQ,KDYHEHHQIXOO\
LPPHUVHGLQXQGHUVWDQGLQJDQGHYDOXDWLQJDOODVSHFWVRIWKHSRVWDORUJDQL]DWLRQDQGEXVLQHVV
PRGHO

:HKDYHFRQGXFWHGQXPHURXVGHHSGLYHPHHWLQJVLQHYHU\FRUHDUHDRIRXUEXVLQHVV:H
KDYHDVVHVVHGSUHYLRXVSODQVDVZHOODVUHVHDUFKDQGDQDO\VLVDERXWRXUSURGXFWVDQG
VHUYLFHVDQGWKHFRPSHWLWLYHPDUNHWSODFH

:HKDYHDOVRGXJGHHSO\LQWRRXURSHUDWLRQDOSUDFWLFHVDQGWKHPDQ\ZD\VZHGHOLYHUYDOXHIRU
RXUFXVWRPHUVDVZHOODVWKHGULYHUVRIRXUWURXEOLQJILQDQFLDOFRQGLWLRQ

/HWPHVWDUWE\VD\LQJWKDW,DPDQRSWLPLVWE\QDWXUHDQGDV,WDNHRQWKLVQHZUROH,DP
HQWKXVLDVWLFDQGHQHUJL]HGDERXWWKHSURVSHFWVIRURXUIXWXUHDQGRXUXQWDSSHGSURPLVH,
KDYHEHHQH[WUHPHO\LPSUHVVHGE\WKHGHGLFDWLRQRIWKH3RVWDO6HUYLFHZRUNIRUFHDQGWKHLU
FRPPLWPHQWWRWKHSXEOLFVHUYLFHWKDWZHSURYLGHWRWKH$PHULFDQSHRSOHDQG,DPH[FLWHG
DERXWWKHIDQWDVWLFFRPSHWHQFLHVRIWKLVRUJDQL]DWLRQ,EHOLHYHWKDWWKHUHDUHWUHPHQGRXV
RSSRUWXQLWLHVDYDLODEOHWRXVDQG,DPYHU\FRQILGHQWWKDWZHFDQWXUQRXUEXVLQHVVDURXQGDQG
EHFRPHILQDQFLDOO\KHDOWK\ZKLOHUHPDLQLQJDYLWDOSDUWRIWKHQDWLRQ¶VFULWLFDOLQIUDVWUXFWXUH

7KDWVDLG,DPDUHDOLVWDQGDPNHHQO\DZDUHRIWKHPDJQLWXGHRIWKHILQDQFLDOFKDOOHQJHVZH


Exhibit 8
       Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 52 of 122
IDFH2XUILQDQFLDOSRVLWLRQLVGLUHVWHPPLQJIURPVXEVWDQWLDOGHFOLQHVLQPDLOYROXPHDEURNHQ
EXVLQHVVPRGHODQGDPDQDJHPHQWVWUDWHJ\WKDWKDVQRWDGHTXDWHO\DGGUHVVHGWKHVHLVVXHV
$VDUHVXOWWKH3RVWDO6HUYLFHKDVH[SHULHQFHGRYHUDGHFDGHRIILQDQFLDOORVVHVZLWK)<
DSSURDFKLQJELOOLRQDQGFORVLQJLQRQELOOLRQLQORVVHV:LWKRXWGUDPDWLFFKDQJH
WKHUHLVQRHQGLQVLJKWDQGZHIDFHDQLPSHQGLQJOLTXLGLW\FULVLV

$WWKHVDPHWLPHWKHUHLVDFULWLFDOQHHGWRPDNHFDSLWDOLQYHVWPHQWVLQRUGHUWRHQVXUH
HIIHFWLYHDQGHIILFLHQWRSHUDWLRQVDQGPHHWWKHQHHGVRIWKH$PHULFDQSHRSOH2XUILQDQFLDO
VLWXDWLRQKDVIRUFHGXVWRGHIHUFDSLWDOLQYHVWPHQWVRYHUWKHSDVWGHFDGHLQRUGHUWRSUHVHUYH
OLTXLGLW\ZKLFKLVQRWDVXVWDLQDEOHVWUDWHJ\IRUVXFFHVV0RVWYLWDOO\ZHQHHGWRLQYHVWLQQHZ
GHOLYHU\YHKLFOHVVRWKDWRXUOHWWHUFDUULHUVFDQVDIHO\VHUYHWKH$PHULFDQSHRSOHDQGZHFDQ
SDUWLFLSDWHLQWKHJURZWKRIWKHQHZHFRQRP\

$VZHKDYHUHSHDWHGO\VWDWHG&RQJUHVVDQGWKH3RVWDO5HJXODWRU\&RPPLVVLRQKDYHORQJ
GHOD\HGPXFKQHHGHGOHJLVODWLYHDQGUHJXODWRU\UHIRUPVWRKHOSDGGUHVVWKHVLWXDWLRQ
&RQJUHVVPXVWHQDFWUHIRUPOHJLVODWLRQWKDWDGGUHVVHVRXUXQDIIRUGDEOHUHWLUHPHQWSD\PHQWV
0RVWLPSRUWDQWO\&RQJUHVVPXVWDOORZWKH3RVWDO6HUYLFHWRLQWHJUDWHRXUUHWLUHHKHDOWKEHQHILWV
SURJUDPZLWK0HGLFDUHZKLFKLVDFRPPRQVHQVHEHVWSUDFWLFHIROORZHGE\DOOEXVLQHVVHVZKR
VWLOORIIHUUHWLUHHKHDOWKFDUH5DWKHUWKDQVHQVDWLRQDOL]LQJLVRODWHGRSHUDWLRQDOLQFLGHQWVWKDW,
DFNQRZOHGJHFDQRFFXUDQGKDYHDOZD\VRFFXUUHGLQDEXVLQHVVRIRXUVL]HDQGVFRSHRU
DWWHPSWLQJWRLPSRVHXQIXQGHGPDQGDWHVXQUHODWHGWRDQ\SRVWDOSROLFLHV,DVNPHPEHUVRI
&RQJUHVVWRWDNHDFWLRQRQWKLVRQHOHJLVODWLYHEXUGHQVRPHLVVXHWKDWZLOODFWXDOO\PDNHD
GLIIHUHQFH

7KH&RPPLVVLRQPHDQZKLOHPXVWH[SHGLWLRXVO\UHVROYHWKH\HDUUHYLHZDQGDGHVLJQD
PRUHUDWLRQDOUHJXODWRU\V\VWHPIRURXUPDLOSURGXFWV7KH\HDUUHYLHZKDVEHHQRQJRLQJ
IRUQHDUO\\HDUVDQGLWKDVEHHQQHDUO\\HDUVVLQFHWKH&RPPLVVLRQFRQFOXGHGWKDWWKH
FXUUHQWV\VWHPLVQRWZRUNLQJ\HWLWKDVVWLOOQRWILQDOL]HGDUHSODFHPHQWV\VWHP6LQFHWKDWWLPH
ZHKDYHGHOLYHUHGRYHUELOOLRQSLHFHVRIPDLODQGSDFNDJHVXQGHUDV\VWHPWKDWRXU
UHJXODWRUDFNQRZOHGJHVLVQRWZRUNLQJDQGZHFRQWLQXHWRZDLWIRUWKHUHTXLUHGUHOLHI+DG
&RQJUHVVDQGWKH35&IXOILOOHGWKHLUREOLJDWLRQVWRWKH$PHULFDQSHRSOHFRQFHUQLQJWKH3RVWDO
6HUYLFH,DPFHUWDLQWKDWQHDUO\ELOOLRQRIFXPXODWLYHORVVHVZHKDYHH[SHULHQFHGVLQFH
FRXOGKDYHEHHQDYRLGHGDQGWKDWWKH3RVWDO6HUYLFH¶VRSHUDWLRQDODQGILQDQFLDO
SHUIRUPDQFHZRXOGQRWEHLQMHRSDUG\

'UDPDDQGGHOD\GRHVQRWJHWWKHPDLOGHOLYHUHGRQWLPHQRUGRHVLWSD\RXUELOOV:LWKRXW
WLPHO\OHJLVODWLYHDQGUHJXODWRU\UHIRUPZHZLOOEHIRUFHGWRWDNHDJJUHVVLYHPHDVXUHVWRFXW
FRVWVDQGEULGJHWKHGLYLGH

$WWKHVDPHWLPHWKH3RVWDO6HUYLFHKDVIDLOHGWRHQJDJHDVXIILFLHQWRSHUDWLQJVWUDWHJ\WKDW
DGHTXDWHO\PLWLJDWHGWKHVHSUHGLFWHGDQQXDOILQDQFLDOORVVHV:HZLOOQRWDQGFDQQRWZDLWIRU
WKHOHJLVODWLYHDQGUHJXODWRU\SURFHVVWRVDYHXV7KH3RVWDO6HUYLFHPXVWGRRXUSDUWE\
SXUVXLQJHYHU\VWUDWHJ\ZLWKLQRXUFRQWUROWRHQVXUHRXUVXFFHVVDQGLQWKDWUHJDUG,NQRZZH
FDQGRPRUH,IZHZDQWWREHYLDEOHIRUWKHORQJWHUPLWLVDEVROXWHO\LPSHUDWLYHIRUWKH3RVWDO
6HUYLFHWRRSHUDWHHIILFLHQWO\DQGHIIHFWLYHO\ZKLOHFRQWLQXLQJWRSURYLGHVHUYLFHWKDWIXOILOOVRXU
XQLYHUVDOVHUYLFHPDQGDWHDQGPHHWVWKHQHHGVRIRXUFXVWRPHUV

7KHUHDUHFRPSHWLWLYHDOWHUQDWLYHVWRHYHU\SURGXFWWKDWZHRIIHUDQGIRUWKDWUHDVRQKLJK
TXDOLW\UHDVRQDEO\SULFHGVHUYLFHLVDQDEVROXWHQHFHVVLW\EXWLWLVHTXDOO\LPSRUWDQWIRUXVWR
HPEUDFHWKHUHDOLW\WKDWKLJKTXDOLW\VHUYLFHDQGHIILFLHQWVHUYLFHDUHQRWPXWXDOO\H[FOXVLYHEXW
LQVWHDGPXVWJRKDQGLQKDQGLIZHDUHJRLQJWRNHHSSDFHZLWKRXUFRPSHWLWLRQDQGEHVHOI
VXVWDLQLQJDVRXUPDQGDWHUHTXLUHV

7KH3RVWDO6HUYLFHLVDJUHDW$PHULFDQLQVWLWXWLRQZLWKWUHPHQGRXVFDSDELOLWLHVDQGSURVSHFWV

Exhibit 8
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 53 of 122
DQG,NQRZWKHUHLVWUHPHQGRXVDGGLWLRQDOYDOXHZLWKLQWKH3RVWDO6HUYLFHWKDWQHHGVWREH
XQORFNHG7RUHDFKRXUIXOOSRWHQWLDOZHQHHGWREHHYHQEHWWHUDWHYHU\WKLQJZHGRZHOOQRZ
EXWZHDOVRQHHGWRUHFRJQL]HRXULVVXHVDQGXUJHQWO\HPEUDFHWKHFKDQJHVUHTXLUHGWR
XQOHDVKWKHIXOOUDQJHRISRVVLELOLWLHVDQGZHQHHGWRVWDUW\HVWHUGD\

)RUWKDWUHDVRQZHKDYHEHJXQE\YLJRURXVO\IRFXVLQJRQWKHLQJUDLQHGLQHIILFLHQFLHVLQRXU
RSHUDWLRQV7RVWDUWZLWKZHKDYHWDNHQLPPHGLDWHVWHSVWREHWWHUDGKHUHWRRXUH[LVWLQJ
RSHUDWLQJSODQVZKLFKZHUHGHYHORSHGSUHFLVHO\WRHQVXUHWKDWZHPHHWRXUSUHVHQWVHUYLFH
VWDQGDUGVLQDQHIILFLHQWDQGHIIHFWLYHPDQQHU%\UXQQLQJRXURSHUDWLRQVRQWLPHDQGRQ
VFKHGXOHDQGE\QRWLQFXUULQJXQQHFHVVDU\RYHUWLPHRURWKHUFRVWVZHZLOOHQKDQFHRXUDELOLW\
WREHVXVWDLQDEOHDQGWREHDEOHWRFRQWLQXHWRSURYLGHKLJKTXDOLW\DIIRUGDEOHVHUYLFH,FDOORQ
HYHU\H[HFXWLYHHPSOR\HHXQLRQDQGPDQDJHPHQWDVVRFLDWLRQOHDGHUWRMRLQPHLQSXUVXLQJ
WKLVVLPSOHREMHFWLYHWKDWHYHU\VHUYLFHRUJDQL]DWLRQQHHGVWRDFKLHYHLQRUGHUWREHVXFFHVVIXO

$VZHLPSOHPHQWRXURSHUDWLQJSODQVZHZLOODJJUHVVLYHO\PRQLWRUDQGTXLFNO\DGGUHVVVHUYLFH
LVVXHV<RXFDQUHVWDVVXUHGWKDWZHZLOOFRQWLQXDOO\UHYLHZRXURSHUDWLRQDOSUDFWLFHVDQGPDNH
DGMXVWPHQWVDVUHTXLUHGWRHQVXUHWKDWZHRSHUDWHLQDQHIILFLHQWDQGHIIHFWLYHPDQQHU

'XULQJWKHHDUO\GD\VRIP\WHQXUHZHKDYHDOVRWDNHQDIUHVKORRNDWRXURSHUDWLRQVDQG
FRQVLGHUHGDQ\QHFHVVDU\RUJDQL]DWLRQDODQGVWUXFWXUDODGMXVWPHQWVWKDWZLOOEHVWSRVLWLRQXVWR
PD[LPL]HRXUFRUHFRPSHWHQFLHVDQGNH\VWUHQJWKV:HDUHKLJKO\IRFXVHGRQRXUSXEOLF
VHUYLFHPLVVLRQ+RZHYHUZHFROOHFWLYHO\UHFRJQL]HWKDWFKDQJHVPXVWEHPDGHDQGIRUWKDW
UHDVRQZHZLOOLPSOHPHQWDQRUJDQL]DWLRQDOUHDOLJQPHQWWKDWZLOOUHIRFXVRXUEXVLQHVVLPSURYH
OLQHRIVLJKWHQDEOHIDVWHUVROXWLRQVUHGXFHUHGXQGDQFLHVDQGLQFUHDVHDFFRXQWDELOLW\7KLV
UHDOLJQPHQWZLOOVWUHQJWKHQWKH3RVWDO6HUYLFHE\HQDEOLQJXVWRLGHQWLI\QHZRSSRUWXQLWLHVWR
JHQHUDWHUHYHQXHVRWKDWZHZLOOKDYHDGGLWLRQDOILQDQFLDOUHVRXUFHVWREHDEOHWRFRQWLQXHWR
IXOILOORXUXQLYHUVDOVHUYLFHREOLJDWLRQWRDOORI$PHULFD

)XUWKHUZHDOVRDUHQRZLQWKHSURFHVVRIGHYHORSLQJDVHULHVRIDGGLWLRQDODFWLRQVZKLFKLI
DSSURYHGE\WKH%RDUGZLOOLQFOXGHQHZDQGFUHDWLYHZD\VIRUXVWRIXOILOORXUPLVVLRQDQGZLOO
OLNHZLVHIRFXVRQRXUVWUHQJWKVWRPD[LPL]HRXUSURVSHFWVIRUORQJWHUPVXFFHVV:HZLOO
LPSURYHWKHSURGXFWVDQGVHUYLFHVZHSURYLGHSXUVXHQHZUHYHQXHDUHDVDQGFRQWLQXHWR
RSHUDWHPRUHHIILFLHQWO\7KHSODQZLOOFRQVLVWRIDFWLRQVWKDWWKH3RVWDO6HUYLFHFDQXQGHUWDNH
ZLWKWKHDSSURYDORIWKH*RYHUQRUVDVZHOODVHOHPHQWVUHTXLULQJ&RQJUHVVLRQDODQG3RVWDO
5HJXODWRU\&RPPLVVLRQDFWLRQV

$VZHPRYHIRUZDUGLQGHYHORSLQJDQGLPSOHPHQWLQJWKHVHLQLWLDWLYHV,¶PHVSHFLDOO\
DSSUHFLDWLYHRIWKHVWURQJHIIRUWVRIRXUPDQDJHPHQWWHDPDQGWKHPDQ\FRQWULEXWRUVZLWKLQRXU
LQWHUQDORUJDQL]DWLRQZKRDUHLQYROYHGLQWKLVLPSRUWDQWSURFHVVDQG,OLNHZLVHZHOFRPHWKH
JRRGGLVFXVVLRQVDQGKHDOWK\GHEDWHWKDW,KDYHKDGZLWKRXUXQLRQOHDGHUVKLSDOUHDG\

,DPDOVRWKDQNIXOIRUWKHRQJRLQJFRQVXOWDWLRQZLWKWKLV%RDUGUHJDUGLQJRXUEXVLQHVVSODQQLQJ
DQG,ORRNIRUZDUGWRRXURQJRLQJGLDORJXH
                                                     
:KLOH,KDYHWKHSXOSLW,DOVRZDQWWRWDNHWKHRSSRUWXQLW\WRFOHDUXSVRPHPLVFRQFHSWLRQV
VRPHPD\KDYHDERXWPHDQGWKHSRVLWLRQV,LQWHQGWRDGYDQFHRQEHKDOIRIWKH3RVWDO6HUYLFH

)LUVWZKLOH,FHUWDLQO\KDYHDJRRGUHODWLRQVKLSZLWKWKH3UHVLGHQWRIWKH8QLWHG6WDWHVWKH
QRWLRQWKDW,ZRXOGHYHUPDNHGHFLVLRQVFRQFHUQLQJWKH3RVWDO6HUYLFHDWWKHGLUHFWLRQRIWKH
3UHVLGHQWRUDQ\RQHHOVHLQWKH$GPLQLVWUDWLRQLVZKROO\RIIEDVH,VHUYHDWWKHSOHDVXUHRIWKH
*RYHUQRUVRIWKH3RVWDO6HUYLFHDJURXSWKDWLVELSDUWLVDQE\VWDWXWHDQGWKDWZLOOHYDOXDWHP\
SHUIRUPDQFHLQDQRQSDUWLVDQIDVKLRQ7KH3RVWDO6HUYLFHLWVHOIKDVDSURXGWUDGLWLRQRIEHLQJD
QRQSDUWLVDQRUJDQL]DWLRQZKLFK,EHOLHYHLVRQHUHDVRQZK\WKH3RVWDO6HUYLFHLVFRQVLVWHQWO\
UDWHGE\WKHSXEOLFDVWKHPRVWWUXVWHGIHGHUDOHQWLW\,LQWHQGWRXSKROGWKHWUXVWWKDWKDVEHHQ

Exhibit 8
       Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 54 of 122
SODFHGLQPHE\WKH*RYHUQRUVDQGWRIXOILOOP\UHVSRQVLELOLWLHVWRWKLVRUJDQL]DWLRQDQGWRWKH
SXEOLFLQWHUHVWE\WU\LQJWRPDNHJRRGGHFLVLRQVWKURXJKWKHH[HUFLVHRIP\EHVWMXGJPHQWDQG
EXVLQHVVDFXPHQJDLQHGWKURXJK\HDUVRIFRPPHUFLDOH[SHULHQFHDQGQRWEDVHGXSRQDQ\
SDUWLVDQVKLS

6HFRQGOHWPHEHFOHDUWKDWZLWKUHJDUGWR(OHFWLRQ0DLOWKH3RVWDO6HUYLFHDQG,DUHIXOO\
FRPPLWWHGWRIXOILOOLQJRXUUROHLQWKHHOHFWRUDOSURFHVV,ISXEOLFSROLF\PDNHUVFKRRVHWRXWLOL]H
WKHPDLODVDSDUWRIWKHLUHOHFWLRQV\VWHPZHZLOOGRHYHU\WKLQJZHFDQWRGHOLYHU(OHFWLRQ0DLO
LQDWLPHO\PDQQHUFRQVLVWHQWZLWKRXURSHUDWLRQDOVWDQGDUGV:HGRDVNHOHFWLRQRIILFLDOVDQG
YRWHUVWREHPLQGIXORIWKHWLPHWKDWLWWDNHVIRUXVWRGHOLYHUEDOORWVZKHWKHULWLVDEODQNEDOORW
JRLQJWRDYRWHURUDFRPSOHWHGEDOORWJRLQJEDFNWRHOHFWLRQRIILFLDOV:HKDYHGHOLYHU\
VWDQGDUGVWKDWKDYHEHHQLQSODFHIRUPDQ\\HDUV7KHVHVWDQGDUGVKDYHQRWFKDQJHGDQG
GHVSLWHDQ\DVVHUWLRQVWRWKHFRQWUDU\ZHDUHQRWVORZLQJGRZQ(OHFWLRQ0DLORUDQ\RWKHUPDLO
,QVWHDGZHFRQWLQXHWRHPSOR\DUREXVWDQGSURYHQSURFHVVWRHQVXUHSURSHUKDQGOLQJRIDOO
(OHFWLRQ0DLO

:HKDYHEHHQZRUNLQJFORVHO\ZLWKHOHFWLRQDQGRWKHUSXEOLFRIILFLDOVWKURXJKRXWWKHFRXQWU\WR
HQVXUHWKDWWKH\DUHZHOOHGXFDWHGDERXWWKHPDLOLQJSURFHVVDQGFDQXVHWKHPDLOHIIHFWLYHO\WR
DGPLQLVWHUHOHFWLRQV(QVXULQJWKDWHOHFWLRQRIILFLDOVWKURXJKRXWWKHFRXQWU\KDYHDQ
XQGHUVWDQGLQJRIRXURSHUDWLRQDOSDUDPHWHUVLQFOXGLQJWKHFLUFXPVWDQFHVXQGHUZKLFKZH
SRVWPDUNPDLODQGRXUGHOLYHU\VWDQGDUGVVRWKDWWKH\FDQHGXFDWHYRWHUVDFFRUGLQJO\LV
LPSRUWDQWWRDFKLHYLQJDVXFFHVVIXOHOHFWLRQVHDVRQ$OWKRXJKWKHUHZLOOOLNHO\EHDQ
XQSUHFHGHQWHGLQFUHDVHLQHOHFWLRQPDLOYROXPHGXHWRWKHSDQGHPLFWKH3RVWDO6HUYLFHKDV
DPSOHFDSDFLW\WRGHOLYHUDOOHOHFWLRQPDLOVHFXUHO\DQGRQWLPHLQDFFRUGDQFHZLWKRXUGHOLYHU\
VWDQGDUGVDQGZHZLOOGRVR+RZHYHUDVGLVFXVVHGZHFDQQRWFRUUHFWWKHHUURUVRIWKH
(OHFWLRQ%RDUGVLIWKH\IDLOWRGHSOR\SURFHVVHVWKDWWDNHRXUQRUPDOSURFHVVLQJDQGGHOLYHU\
VWDQGDUGVLQWRDFFRXQW

7KLUG,ZDVQRWDSSRLQWHGE\WKH*RYHUQRUVWRSRVLWLRQWKH3RVWDO6HUYLFHWREHSULYDWL]HGRUWR
PDQDJHLWVGHFOLQH7RWKHFRQWUDU\,DFFHSWHGWKHMRERI3RVWPDVWHU*HQHUDOIXOO\FRPPLWWHG
WRWKHUROHRIWKH3RVWDO6HUYLFHDVDQLQWHJUDOSDUWRIWKH8QLWHG6WDWHV*RYHUQPHQWSURYLGLQJ
DOO$PHULFDQVZLWKXQLYHUVDODQGRSHQDFFHVVWRRXUXQULYDOOHGSURFHVVLQJDQGGHOLYHU\QHWZRUN
DVUHIOHFWHGLQWKH0LVVLRQ6WDWHPHQWWKDWWKH%RDUGDGRSWHGRQ$SULO,IXOO\HPEUDFH
VL[GD\GHOLYHU\RIPDLODQGSDFNDJHVDVRQHRIWKLVRUJDQL]DWLRQ¶VJUHDWHVWVWUHQJWKVDQG,SODQ
WRLQYHVWLQWRROVDQGHTXLSPHQWIRURXUOHWWHUFDUULHUVDVZHOODVHQKDQFHWKHVWDELOLW\RIRXU
QRQFDUHHUZRUNIRUFHWRFRQWLQXHWRSURYLGHWKHQDWLRQ¶VPRVWWUXVWHGVHUYLFH,DFFHSWWKH
UHVSRQVLELOLW\WKDWWKH*RYHUQRUVJDYHPHWRPDLQWDLQDQGHQKDQFHRXUUHSXWDWLRQDQGUROHDVD
WUXVWHGIDFHRIWKHIHGHUDOJRYHUQPHQWLQHYHU\FRPPXQLW\DQG,LQWHQGWRZRUNZLWKSRVWDO
H[HFXWLYHVPDQDJHPHQWDVVRFLDWLRQVPDQDJHUVXQLRQOHDGHUVKLSDQGRXUFUDIWHPSOR\HHVWR
GRHYHU\WKLQJ,FDQWRSXWXVEDFNRQDILQDQFLDOO\VWDEOHSDWK,DPFRQILGHQWWKDWZHFDQFKDUW
DSDWKIRUZDUGWKDWDOORZVWKH3RVWDO6HUYLFHWRIXOILOORXUYLWDOSXEOLFVHUYLFHPLVVLRQLQD
VXVWDLQDEOHPDQQHU,ORRNIRUZDUGWRWKHFKDOOHQJHDQGNQRZZHDUHXSWRLW

7RGD\ZHDUHUHOHDVLQJRXUUHVXOWVIRURXUWKLUGTXDUWHUHQGHG-XQH-RH&RUEHWWRXU&KLHI
)LQDQFLDO2IILFHUZLOOUHYLHZWKRVHUHVXOWVLQGHWDLOWKLVPRUQLQJ,ZRXOGOLNHWRSURYLGHMXVWD
FRXSOHRIFRPPHQWVRQRYHUDOOEXVLQHVVFRQGLWLRQV

:HKDYHH[SHULHQFHGVRPHGUDPDWLFVKLIWVLQRXUEXVLQHVVVLQFHWKH&29,'SDQGHPLF
EHJDQ

)LUVWDQGIRUHPRVWZHKDYHWDNHQWKHVWHSVQHFHVVDU\WRPDNHVXUHWKDWRXUHPSOR\HHVFDQ
ZRUNVDIHO\:HKDYHZRUNHGFORVHO\ZLWKRXUXQLRQVWRDVVHVVWKHQHHGVDQGILOOWKHJDSVDQG
QRZWKHUHLVDVROLGSURFHVVLQSODFHWRHQVXUHWKHULJKWSURWHFWLYHHTXLSPHQWDQGRWKHUVXSSOLHV
DUHLQWKHULJKWSODFHV

Exhibit 8
       Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 55 of 122

:HKDYHDOVRVHHQDQXQSUHFHGHQWHGLQFUHDVHLQSDFNDJHGHOLYHULHVVLQFH0DUFK:HH[SHFW
HOHYDWHGSDFNDJHYROXPHVZLOOFRQWLQXHWKURXJKWKHHQGRIWKH\HDUDWOHDVW±DQGPD\KDYH
VRPHORQJWHUPVWD\LQJSRZHU

:HDUHREYLRXVO\KLJKO\DWWHQWLYHWRFKDQJLQJFRQVXPHUHFRPPHUFHEHKDYLRUVDQGZKDWWKLV
PHDQVIRURXUEXVLQHVV:HDUHSURXGWREHWKHFDUULHURIFKRLFHIRUFRPSDQLHVWRUHDFK
KRPHVDQGEXVLQHVVHVHVSHFLDOO\GXULQJWKHFXUUHQWVLWXDWLRQ

2QWKHZKROHZKLOHSDFNDJHJURZWKKDVEHHQVWURQJWKHFKDQJHVLQ86HFRQRPLFFRQGLWLRQV
GXHWRWKHSDQGHPLFDUHVWUDLQLQJRXUILQDQFLDOVLWXDWLRQ:HKDYHVHHQVXEVWDQWLDOGHFOLQHVLQ
PDLOYROXPHDVZHOODVVLJQLILFDQWO\LQFUHDVHGFRVWV

2Q:HGQHVGD\RIODVWZHHN,DQQRXQFHGWKDWZHKDYHUHDFKHGDQDJUHHPHQWLQSULQFLSOHZLWK
WKH'HSDUWPHQWRIWKH7UHDVXU\RQWKHWHUPVDQGFRQGLWLRQVDVVRFLDWHGZLWKELOOLRQOHQGLQJ
DXWKRULW\SURYLGHGLQWKH&$5(6$FW,YHU\PXFKDSSUHFLDWH7UHDVXU\6HFUHWDU\6WHYHQ
0QXFKLQIRUZRUNLQJZLWKPHWRUHDFKPXWXDOO\DFFHSWDEOHWHUPVDQGFRQGLWLRQV

$FFHVVWRDQDGGLWLRQDOELOOLRQLQERUURZLQJDXWKRULW\ZLOOGHOD\WKHDSSURDFKLQJOLTXLGLW\
FULVLVDQGLVDSRVLWLYHGHYHORSPHQW+RZHYHUZHUHPDLQRQDQXQVXVWDLQDEOHSDWKZKLFK
FDQQRWEHVROYHGVLPSO\E\ERUURZLQJPRQH\ZKLFKQHHGVWREHSDLGEDFNZLWKLQWHUHVWVLQFH
RXUFXUUHQWSDWKGRHVQRWHQDEOHXVWRSD\HYHQRXUFXUUHQWELOOVOHWDORQHQHZRQHV:HZLOO
FRQWLQXHWRIRFXVRQLPSURYLQJRSHUDWLRQDOHIILFLHQF\DQGSXUVXLQJRWKHUUHIRUPVLQRUGHUWRSXW
WKH3RVWDO6HUYLFHRQDWUDMHFWRU\IRUORQJWHUPILQDQFLDOVWDELOLW\

%HIRUH,FRQFOXGH,¶GOLNHWRFRPPHQWEULHIO\RQWKHSXEOLFVHUYLFHPLVVLRQRIWKHRUJDQL]DWLRQ

,KDYHEHHQVWUXFNE\WKHFRPPLWPHQWDQGGHGLFDWLRQRISRVWDOHPSOR\HHVZKRKDYHWUXO\JRQH
DERYHDQGEH\RQGLQGHDOLQJZLWKWKH&29,'SDQGHPLF

7KHSXEOLFVXSSRUWIRUWKHRUJDQL]DWLRQLVH[WUHPHO\KLJKEHFDXVHSRVWDOHPSOR\HHVDUHVR
FRPPLWWHGWRVHUYLQJWKHLUFRPPXQLWLHVDQGWKHLUFXVWRPHUV:HDLPWRFRQWLQXDOO\HDUQWKH
WUXVWDQGVXSSRUWRIWKHSXEOLF

,QWKDWUHJDUG,¶GOLNHWRFRQFOXGHE\WKDQNLQJWKHPHQDQGZRPHQRIWKH3RVWDO
6HUYLFHIRUWKHLUKDUGZRUNVHUYLQJ$PHULFD¶VFRPPXQLWLHV,QDGGLWLRQWRWKHFKDOOHQJHV
SUHVHQWHGE\WKHSDQGHPLFPDQ\SDUWVRIWKHFRXQWU\KDYHH[SHULHQFHGH[WUHPHKHDWWKLV
VXPPHUDQGWKHKXUULFDQHVHDVRQKDVEHJXQ

7KDQN\RXIRU\RXUH[FHSWLRQDOFRPPLWPHQWWRRXUPLVVLRQRIVHUYLQJWKHQDWLRQ:H
DSSUHFLDWHDOO\RXGRHYHU\GD\´


                                                

3OHDVH1RWH)RU863RVWDO6HUYLFHPHGLDUHVRXUFHVLQFOXGLQJEURDGFDVWTXDOLW\YLGHRDQGDXGLRDQG
SKRWRVWLOOVYLVLWWKHUSPS Newsroom)ROORZXVRQTwitter, Instagram, Pinterest, DQGLinkedIn6XEVFULEH
WRWKHUSPS YouTube channel, OLNHXVRQFacebookDQGHQMR\RXUPostal Posts blog)RUPRUH
LQIRUPDWLRQDERXWWKH3RVWDO6HUYLFHYLVLWusps.comDQGfacts.usps.com





Exhibit 8
Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 56 of 122




     EXHIBIT 9
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 57 of 122




Exhibit 9
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 58 of 122




Exhibit 9
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 59 of 122




Exhibit 9
      Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 60 of 122




Exhibit 9
     Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 61 of 122




Exhibit 9
Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 62 of 122




  EXHIBIT 10
     Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 63 of 122




Exhibit 10
     Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 64 of 122




Exhibit 10
     Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 65 of 122




Exhibit 10
Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 66 of 122




  EXHIBIT 11
               Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 67 of 122




SERVICE PERFORMANCE
MEASUREMENT
PMG Briefing




August   12, 2020
   Exhibit 11
                              Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 68 of 122




                                                                                                   Presort First-Class Mail
                                                                                 Score Breakdown ± Processing vs Last Mile
                                                                                                                                              OVERALL                PROCESSING                  LAST MILE
                                                                                                                                               8.10%                    7.96%                     0.14%
                                                                                                                                               LOWER                    LOWER                     LOWER
                                                                                                                                                THAN                     THAN                      THAN
                                                                                                                                              BASELINE                 BASELINE                  BASELINE

                  ϭϬϬй                                                                                                                                                                                        Ϭ Ϭ
                                                                                                                                                                                                              Ϭ͘ϬϬй


                                                                                                                                                                                                              ͲϬ͘ϱϬй
                  ϵϱй

                                                                                                                                                                                                              Ͳϭ͘ϬϬй




                                                                                                                                                                                                                        >ĂƐƚDŝůĞ/ŵƉĂĐƚ
  KŶͲdŝŵĞ^ĐŽƌĞ




                  ϵϬй

                                                                                                                                                                                                              Ͳϭ͘ϱϬй

                  ϴϱй
                                                                                                                                                                                                              ͲϮ͘ϬϬй

                  ϴϬй
                                                                                                                                                                                                              ͲϮ͘ϱϬй


                  ϳϱй                                                                                                                                                                                         Ͳϯ͘ϬϬй




                                                             KǀĞƌĂůů^ĐŽƌĞ               WƌŽĐĞƐƐŝŶŐ^ĐŽƌĞ                 ϭǆƚƌĂĂǇ               >ĂƐƚDŝůĞ/ŵƉĂĐƚ
>ĂƐƚDŝůĞ/ŵƉĂĐƚƌĞƉƌĞƐĞŶƚƐƚŚĞƐĐŽƌĞĚĞĐƌĞĂƐĞĐĂƵƐĞĚďǇƚŝŵĞƐƉĞŶƚŝŶƚŚĞůĂƐƚŵŝůĞ;ĨƌŽŵůĂƐƚƉƌŽĐĞƐƐŝŶŐƐĐĂŶƚŽĚĞůŝǀĞƌǇͿ͖ WƌŽĐĞƐƐŝŶŐƐĐŽƌĞƌĞƉƌĞƐĞŶƚƐƐĞƌǀŝĐĞƉĞƌĨŽƌŵĂŶĐĞĨƌŽŵh^W^ƉŽƐƐĞƐƐŝŽŶƚŽůĂƐƚƉƌŽĐĞƐƐŝŶŐƐĐĂŶ
         Exhibit 11
ĂƚƚŚĞĚĞƐƚŝŶĂƚŝŽŶƉůĂŶƚŵĞĂƐƵƌĞĚĂŐĂŝŶƐƚƚŚĞƐĞƌǀŝĐĞĞǆƉĞĐƚĂƚŝŽŶ͖KǀĞƌĂůůƐĐŽƌĞƌĞƉƌĞƐĞŶƚƐƐĞƌǀŝĐĞƉĞƌĨŽƌŵĂŶĐĞĨƌŽŵh^W^ƉŽƐƐĞƐƐŝŽŶƚŽĚĞůŝǀĞƌǇ;ŝ͘Ğ͘ŝƚŝŶĐůƵĚĞƐƚŚĞůĂƐƚŵŝůĞͿŵĞĂƐƵƌĞĚĂŐĂŝŶƐƚƚŚĞƐĞƌǀŝĐĞĞǆƉĞĐƚĂƚŝŽŶ͖
                                                                                                                                                                                                                                           ϱ
ϭǆƚƌĂĂǇƌĞƉƌĞƐĞŶƚƐƚŚĞŽǀĞƌĂůůƐĐŽƌĞŝĨƚŚĞŵĂŝůƉŝĞĐĞ ŚĂĚϭĞǆƚƌĂĚĂǇƚŽŵĞĞƚƐĞƌǀŝĐĞĞǆƉĞĐƚĂƚŝŽŶƐ͖^ĐŽƌĞƐĂƌĞEKdǁĞŝŐŚƚĞĚĂŶĚǁŝůůEKdŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐŝŶƐůŝĚĞϯǁŚŝĐŚ ĂƌĞǁĞŝŐŚƚĞĚ͘
                              Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 69 of 122




                                                                                                      USPS Marketing Mail
                                                                                 Score Breakdown ± Processing vs Last Mile
                                                                                                                                          OVERALL               PROCESSING                 LAST MILE
                                                                                                                                           8.42%                    7.58%                     0.84%
                                                                                                                                           LOWER                    LOWER                    HIGHER
                 ϭϬϬй                                                                                                                       THAN                     THAN                     THAN              Ϭ
                                                                                                                                                                                                                Ϭ͘ϬϬй
                                                                                                                                          BASELINE                 BASELINE                 BASELINE


                                                                                                                                                                                                                ͲϬ͘ϱϬй
                 ϵϱй

                                                                                                                                                                                                                Ͳϭ͘ϬϬй
 KŶͲdŝŵĞ^ĐŽƌĞ




                                                                                                                                                                                                                         >ĂƐƚDŝůĞ/ŵƉĂĐƚ
                 ϵϬй

                                                                                                                                                                                                                Ͳϭ͘ϱϬй


                 ϴϱй
                                                                                                                                                                                                                ͲϮ͘ϬϬй



                 ϴϬй
                                                                                                                                                                                                                ͲϮ͘ϱϬй




                 ϳϱй                                                                                                                                                                                            Ͳϯ͘ϬϬй




                                                            KǀĞƌĂůů^ĐŽƌĞ                WƌŽĐĞƐƐŝŶŐ^ĐŽƌĞ                ϭǆƚƌĂĂǇ               >ĂƐƚDŝůĞ/ŵƉĂĐƚ
>ĂƐƚDŝůĞ/ŵƉĂĐƚƌĞƉƌĞƐĞŶƚƐƚŚĞƐĐŽƌĞĚĞĐƌĞĂƐĞĐĂƵƐĞĚďǇƚŝŵĞƐƉĞŶƚŝŶƚŚĞůĂƐƚŵŝůĞ;ĨƌŽŵůĂƐƚƉƌŽĐĞƐƐŝŶŐƐĐĂŶƚŽĚĞůŝǀĞƌǇͿ͖ WƌŽĐĞƐƐŝŶŐƐĐŽƌĞƌĞƉƌĞƐĞŶƚƐƐĞƌǀŝĐĞƉĞƌĨŽƌŵĂŶĐĞĨƌŽŵh^W^ƉŽƐƐĞƐƐŝŽŶƚŽůĂƐƚƉƌŽĐĞƐƐŝŶŐƐĐĂŶ
ĂƚƚŚĞĚĞƐƚŝŶĂƚŝŽŶƉůĂŶƚŵĞĂƐƵƌĞĚĂŐĂŝŶƐƚƚŚĞƐĞƌǀŝĐĞĞǆƉĞĐƚĂƚŝŽŶ͖KǀĞƌĂůůƐĐŽƌĞƌĞƉƌĞƐĞŶƚƐƐĞƌǀŝĐĞƉĞƌĨŽƌŵĂŶĐĞĨƌŽŵh^W^ƉŽƐƐĞƐƐŝŽŶƚŽĚĞůŝǀĞƌǇ;ŝ͘Ğ͘ŝƚŝŶĐůƵĚĞƐƚŚĞůĂƐƚŵŝůĞͿŵĞĂƐƵƌĞĚĂŐĂŝŶƐƚƚŚĞƐĞƌǀŝĐĞĞǆƉĞĐƚĂƚŝŽŶ͖
         Exhibit 11
ϭǆƚƌĂĂǇƌĞƉƌĞƐĞŶƚƐƚŚĞŽǀĞƌĂůůƐĐŽƌĞŝĨƚŚĞŵĂŝůƉŝĞĐĞŚĂĚϭĞǆƚƌĂĚĂǇƚŽŵĞĞƚƐĞƌǀŝĐĞĞǆƉĞĐƚĂƚŝŽŶƐ͖^ĐŽƌĞƐĂƌĞEKdǁĞŝŐŚƚĞĚĂŶĚǁŝůůEKdŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐŝŶƐůŝĚĞϯǁŚŝĐŚĂƌĞǁĞŝŐŚƚĞĚ͘                                      ϭϳ
ŽĞƐŶŽƚŝŶĐůƵĚĞ^ĂƚƵƌĂƚŝŽŶĂŶĚD͘
                              Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 70 of 122




                                                                                                               Periodicals
                                                                                 Score Breakdown ± Processing vs Last Mile
                                                                                                                                       OVERALL                PROCESSING                 LAST MILE
                                                                                                                                         9.57%                    6.49%                    3.08%
                                                                                                                                         LOWER                    LOWER                    LOWER
                 ϭϬϬй                                                                                                                     THAN                     THAN                     THAN            Ϭ͘ϬϬй
                                                                                                                                                                                                            Ϭ
                                                                                                                                                                                                            Ϭ͘
                                                                                                                                                                                                            Ϭ͘Ϭ
                                                                                                                                        BASELINE                 BASELINE                 BASELINE
                                                                                                                                                                                                            Ͳϭ͘ϬϬй
                                                                                                                                                                                                            Ͳϭ͘
                 ϵϱй
                                                                                                                                                                                                            ͲϮ͘ϬϬй

                 ϵϬй                                                                                                                                                                                        Ͳϯ͘ϬϬй




                                                                                                                                                                                                                       >ĂƐƚDŝůĞ/ŵƉĂĐƚ
 KŶͲdŝŵĞ^ĐŽƌĞ




                                                                                                                                                                                                            Ͳϰ͘ϬϬй
                 ϴϱй
                                                                                                                                                                                                            Ͳϱ͘ϬϬй
                 ϴϬй
                                                                                                                                                                                                            Ͳϲ͘ϬϬй

                 ϳϱй                                                                                                                                                                                        Ͳϳ͘ϬϬй

                                                                                                                                                                                                            Ͳϴ͘ϬϬй
                 ϳϬй
                                                                                                                                                                                                            Ͳϵ͘ϬϬй

                 ϲϱй                                                                                                                                                                                        ͲϭϬ͘ϬϬй




                                                            KǀĞƌĂůů^ĐŽƌĞ                WƌŽĐĞƐƐŝŶŐ^ĐŽƌĞ                ϭǆƚƌĂĂǇ               >ĂƐƚDŝůĞ/ŵƉĂĐƚ
>ĂƐƚDŝůĞ/ŵƉĂĐƚƌĞƉƌĞƐĞŶƚƐƚŚĞƐĐŽƌĞĚĞĐƌĞĂƐĞĐĂƵƐĞĚďǇƚŝŵĞƐƉĞŶƚŝŶƚŚĞůĂƐƚŵŝůĞ;ĨƌŽŵůĂƐƚƉƌŽĐĞƐƐŝŶŐƐĐĂŶƚŽĚĞůŝǀĞƌǇͿ͖
         Exhibit 11                                                                                                           WƌŽĐĞƐƐŝŶŐƐĐŽƌĞƌĞƉƌĞƐĞŶƚƐƐĞƌǀŝĐĞƉĞƌĨŽƌŵĂŶĐĞĨƌŽŵh^W^ƉŽƐƐĞƐƐŝŽŶƚŽůĂƐƚƉƌŽĐĞƐƐŝŶŐƐĐĂŶ
ĂƚƚŚĞĚĞƐƚŝŶĂƚŝŽŶƉůĂŶƚŵĞĂƐƵƌĞĚĂŐĂŝŶƐƚƚŚĞƐĞƌǀŝĐĞĞǆƉĞĐƚĂƚŝŽŶ͖KǀĞƌĂůůƐĐŽƌĞƌĞƉƌĞƐĞŶƚƐƐĞƌǀŝĐĞƉĞƌĨŽƌŵĂŶĐĞĨƌŽŵh^W^ƉŽƐƐĞƐƐŝŽŶƚŽĚĞůŝǀĞƌǇ;ŝ͘Ğ͘ŝƚŝŶĐůƵĚĞƐƚŚĞůĂƐƚŵŝůĞͿŵĞĂƐƵƌĞĚĂŐĂŝŶƐƚƚŚĞƐĞƌǀŝĐĞĞǆƉĞĐƚĂƚŝŽŶ͖              Ϯϲ
ϭǆƚƌĂĂǇƌĞƉƌĞƐĞŶƚƐƚŚĞŽǀĞƌĂůůƐĐŽƌĞŝĨƚŚĞŵĂŝůƉŝĞĐĞ ŚĂĚϭĞǆƚƌĂĚĂǇƚŽŵĞĞƚƐĞƌǀŝĐĞĞǆƉĞĐƚĂƚŝŽŶƐ͖^ĐŽƌĞƐĂƌĞEKdǁĞŝŐŚƚĞĚĂŶĚǁŝůůEKdŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐŝŶƐůŝĚĞϯǁŚŝĐŚ ĂƌĞǁĞŝŐŚƚĞĚ͘
Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 71 of 122




  EXHIBIT 12
                   Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 72 of 122




                                                                                ƵŐƵƐƚϭϯ͕ϮϬϮϬ




      Exhibit 12
Z^/E^W/Z/E'D/>                                                                          ϭ
                   Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 73 of 122




                    ^ĞƌǀŝĐĞZĞǀŝĞǁ



      Exhibit 12
Z^/E^W/Z/E'D/>                                                                    Ϯϱ
                                                                          75
                                                                               80
                                                                                    85
                                                                                         90
                                                                                              95
                                                                                                   100




                                                 .
                                                               7/6/2019




                                                 .
                                                              7/13/2019




                                                 .




            Exhibit 12
                                                              7/20/2019




                                                 .
                                                              7/27/2019




                                                 .
                                                               8/3/2019




                                                 .
                                                              8/10/2019




                                                 .
                                                              8/17/2019
                                                              8/24/2019




                         hŶƌĞĐŽŶĐŝůĞĚ
                                                              8/31/2019




Z^/E^W/Z/E'D/>
                                                 . H .
                                                               9/7/2019




                                                 .
                                                              9/14/2019




                                                 .
                                                              9/21/2019




                                                 .
                                                              9/28/2019
                                                              10/5/2019
                                                             10/12/2019




                                                 . H .
                                                             10/19/2019




                                                 .
                                                             10/26/2019
                                                              11/2/2019
                                                              11/9/2019
                                                             11/16/2019




                         First-Class Composite
                                                             11/23/2019




                                                 . H . H .
                                                             11/30/2019




                                                 .
                                                              12/7/2019
                                                             12/14/2019
                                                             12/21/2019
                                                             12/28/2019




                                                 . H H .
                                                               1/4/2020
                                                              1/11/2020
                                                              1/18/2020




                         Target
                                                 . H .
                                                              1/25/2020




                                                 .
                                                               2/1/2020
                                                               2/8/2020
                                                              2/15/2020




                                                 . H .
                                                              2/22/2020




                                                 .
                                                              2/29/2020




                                                 .
                                                                                                         &ŝƌƐƚ




                                                               3/7/2020
                                                                                                            ƐƚͲ




                                                 .
                                                              3/14/2020




                         UCL
                                                 .
                                                              3/21/2020




                                                 .
                                                              3/28/2020




                                                 .
                                                               4/4/2020




                                                 .
                                                              4/11/2020




                                                 .
                                                              4/18/2020




                                                 .
                                                              4/25/2020




                                                 .
                                                               5/2/2020




                                                 .

                         LCL
                                                               5/9/2020
                                                              5/16/2020
                                                              5/23/2020



                                                 . H .
                                                              5/30/2020


                                                 .
                                                               6/6/2020

                                                 .
                                                              6/13/2020
                                                                                                                                                 Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 74 of 122




                                                 .
                                                              6/20/2020
                                                              6/27/2020
                                                               7/4/2020
                         SPLY
                                                 . H .




                                                              7/11/2020
                                                 .




                                                              7/18/2020
                                                 .




                                                              7/25/2020
                                                 .




                                                               8/1/2020
   Ϯϲ
                                                                                                             ƚͲůĂƐƐ>ĞƚƚĞƌƐͬ&ůĂƚƐŽŵƉŽƐŝƚĞ
                   Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 75 of 122




                                                            &ŝƌƐƚ
                                                               ƐƚͲ
                                                                ƚͲůĂƐƐ>ĞƚƚĞƌƐͬ&ůĂƚƐŽŵƉŽƐŝƚĞ

    ϭϬϬ



     ϵϲ



     ϵϮ



     ϴϴ

                            ϵϭ͘ϱϵ                                    ϵϮ͘ϬϮ
     ϴϰ



     ϴϬ

                       &zϮϬϮϬzĞĂƌdŽĂƚĞ                     &zϮϬϭϵzĞĂƌdŽĂƚĞ
                                                   dĂƌŐĞƚ


      Exhibit 12
Z^/E^W/Z/E'D/>                                                                           Ϯϳ
                                                                   80
                                                                        85
                                                                             90
                                                                                  95
                                                                                       100




                                          .
                                                        7/6/2019




                                          .
                                                       7/13/2019




                                          .




            Exhibit 12
                                                       7/20/2019




                                          .
                                                       7/27/2019




                                          .
                                                        8/3/2019




                                          .
                                                       8/10/2019




                                          .
                                                       8/17/2019
                                                       8/24/2019




                         hŶƌĞĐŽŶĐŝůĞĚ
                                                       8/31/2019




Z^/E^W/Z/E'D/>
                                          . H .
                                                        9/7/2019




                                          .
                                                       9/14/2019




                                          .
                                                       9/21/2019




                                          .
                                                       9/28/2019
                                                       10/5/2019
                                                      10/12/2019




                                          . H .
                                                      10/19/2019




                                          .
                                                      10/26/2019
                                                       11/2/2019
                                                       11/9/2019




                         Marketing Mail
                                                      11/16/2019
                                                      11/23/2019




                                          . H . H .
                                                      11/30/2019




                                          .
                                                       12/7/2019
                                                      12/14/2019
                                                      12/21/2019
                                                      12/28/2019




                                          . H H .
                                                        1/4/2020
                                                       1/11/2020




                         Target
                                                       1/18/2020




                                          . H .
                                                       1/25/2020




                                          .
                                                        2/1/2020
                                                        2/8/2020
                                                       2/15/2020




                                          . H .
                                                       2/22/2020




                                          .
                                                       2/29/2020




                                          .
                                                        3/7/2020




                         UCL
                                          .
                                                       3/14/2020




                                          .
                                                       3/21/2020




                                          .
                                                       3/28/2020




                                          .
                                                        4/4/2020




                                          .
                                                       4/11/2020




                                          .
                                                       4/18/2020




                                          .
                                                       4/25/2020




                                          .
                                                        5/2/2020




                         LCL
                                          .
                                                        5/9/2020
                                                       5/16/2020
                                                       5/23/2020



                                          . H .
                                                       5/30/2020


                                          .
                                                        6/6/2020

                                          .
                                                       6/13/2020
                                                                                                              Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 76 of 122




                                          .
                                                       6/20/2020
                                                       6/27/2020
                                                        7/4/2020
                         SPLY
                                          . H .




                                                       7/11/2020
                                          .




                                                       7/18/2020
                                          .




                                                       7/25/2020
                                          .




                                                        8/1/2020
   Ϯϴ
                                                                                             DĂƌŬĞƚŝŶŐDĂŝů
                                                                 65
                                                                      70
                                                                           75
                                                                                80
                                                                                     85
                                                                                          90
                                                                                               95
                                                                                                    100




                                        .
                                                      7/6/2019




                                        .
                                                     7/13/2019




                                        .




            Exhibit 12
                                                     7/20/2019




                                        .
                                                     7/27/2019




                                        .
                                                      8/3/2019




                                        .
                                                     8/10/2019




                                        .
                                                     8/17/2019
                                                     8/24/2019




                         hŶƌĞĐŽŶĐŝůĞĚ
                                                     8/31/2019




Z^/E^W/Z/E'D/>
                                        . H .
                                                      9/7/2019




                                        .
                                                     9/14/2019




                                        .
                                                     9/21/2019




                                        .
                                                     9/28/2019
                                                     10/5/2019
                                                    10/12/2019




                                        . H .
                                                    10/19/2019




                                        .
                                                    10/26/2019
                                                     11/2/2019




                         Periodicals
                                                     11/9/2019
                                                    11/16/2019
                                                    11/23/2019




                                        . H . H .
                                                    11/30/2019




                                        .
                                                     12/7/2019
                                                    12/14/2019
                                                    12/21/2019
                                                    12/28/2019




                                        . H H .
                                                      1/4/2020




                         Target
                                                     1/11/2020
                                                     1/18/2020




                                        . H .
                                                     1/25/2020




                                        .
                                                      2/1/2020
                                                      2/8/2020
                                                     2/15/2020




                                        . H .
                                                     2/22/2020




                                        .
                                                     2/29/2020




                         UCL
                                        .
                                                      3/7/2020




                                        .
                                                     3/14/2020




                                        .
                                                     3/21/2020




                                        .
                                                     3/28/2020




                                        .
                                                      4/4/2020




                                        .
                                                     4/11/2020




                                        .
                                                     4/18/2020




                                        .
                                                     4/25/2020




                                        .
                                                      5/2/2020




                         LCL
                                        .
                                                      5/9/2020
                                                     5/16/2020
                                                     5/23/2020



                                        . H .
                                                     5/30/2020


                                        .
                                                      6/6/2020
                                        .            6/13/2020
                                                                                                                        Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 77 of 122




                                        .
                                                     6/20/2020
                         SPLY                        6/27/2020
                                                      7/4/2020
                                        . H .




                                                     7/11/2020
                                        .




                                                     7/18/2020
                                        .




                                                     7/25/2020
                                        .




                                                      8/1/2020
   Ϯϵ
                                                                                                          WĞƌŝŽĚŝĐĂůƐ
                   Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 78 of 122




                                                                                 ƵŐƵƐƚϭϯ͕ϮϬϮϬ




                                                  Bob Schimek
                                            Quad Director of Postal Affairs




      Exhibit 12
Z^/E^W/Z/E'D/>                                                                          ϯϭ
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 79 of 122




tĞůĐŽŵĞ
     Pacific AIM
    MTAC Update




   dŚƵƌƐĚĂǇ
ƵŐƵƐƚϭϯ͕ϮϬϮϬ
Exhibit 12
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 80 of 122




                         NȖǣǼŸŎsǋǣəĶȖsNŸŘŘsOǼÞŸŘŗŸɠōŸǋsǻÌŘrɚsǋ



ϯϳй

ϰϲй

ϯϬй
Exhibit 12
                                                                                  ϯ
                Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 81 of 122




                                                                                    NsŘǣȖǣȕƼ_Ǽs
                        ŽŵƉůĞƚĞĂŶĚĐĐƵƌĂƚĞŽƵŶƚŽĨƚŚĞWŽƉƵůĂƚŝŽŶĂŶĚ,ŽƵƐŝŶŐ



                                   ^>&ͲZ^WKE^                          'ZKhW
                                                                         YhZdZ^




               DKd/sdWKW>                                                     EKEZ^WKE^
                dKZ^WKE                                                           &K>>KtͲhW




     ^d>/^,t,Z                                                                     dh>ddE
        dKKhEd                                ŽƵŶƚĞǀĞƌǇŽŶĞŽŶĐĞ͕                   Z>^E^h^Z^h>d^
                                           ŽŶůǇŽŶĐĞ͕ĂŶĚŝŶƚŚĞƌŝŐŚƚƉůĂĐĞ͘

Exhibit 12                                                                                                       ϯϰ
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 82 of 122




                                                          rĶsOǼÞŸŘōÞĶȕƼ_Ǽs
                                                   ,ŽǁŝƐƚŚĞh^W^ƉƌĞƉĂƌŝŶŐƐƚĂŬĞŚŽůĚĞƌƐ͍




Exhibit 12                                                                               ϯϱ
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 83 of 122




                                                                         &ůĂƚƐWƌŽĐĞƐƐDĂƉ




Exhibit 12
                                                                                         ϯϲ
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 84 of 122




                          ōǻNŷƼǣŘ_rŘǼsǋƼǋÞǣsŘĶɴǼÞOǣ®ŸOȖǣµǋŸȖƼǢsǣǣÞŸŘËÞ¶ÌĶÞ¶ÌǼǣ



                                      ϭ͘ ĞůŝǀĞƌǇ͗WƌĞƉĨŽƌWĞĂŬ

                                      Ϯ͘ ^^ǇĐůĞK

                                      ϯ͘ dŽďĂĐĐŽĂŶĚsĂƉŝŶŐ




Exhibit 12
                                                                                             ϯϳ
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 85 of 122




                       ōǻNōÞĶrŘǼǋɴ˓ƻɴŎsŘǼǻsOÌŘŸĶŸ¶ɴ®ŸOȖǣµǋŸȖƼǢsǣǣÞŸŘËÞ¶ÌĶÞ¶ÌǼǣ




                                      ϭ͘ ŶƚĞƌƉƌŝƐĞWĂǇŵĞŶƚ^ǇƐƚĞŵ

                                      Ϯ͘ ^ĞĂŵůĞƐƐ

                                      ϯ͘ ƵƐŝŶĞƐƐƵƐƚŽŵĞƌ'ĂƚĞǁĂǇ

                                      ϰ͘ ,ŽůĚDĂŝůWŽůŝĐǇ


Exhibit 12                                                                            ϯϴ
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 86 of 122




                                  ōǻNNȖǣǼŸŎsǋrɮƼsǋÞsŘOsʰƻǋŸ_ȖOǼÝŘŘŸɚǼÞŸŘ˓ōǋĨsǼÞŘ¶
                                  ®ŸOȖǣµǋŸȖƼǢsǣǣÞŸŘËÞ¶ÌĶÞ¶ÌǼǣ




                                  ϭ͘ DĂŝůƉŝĞĐĞ/ŶĚŝĐŝĂĞƐŝŐŶhƉĚĂƚĞƐ

                                  Ϯ͘ WŽƐƚĐĂƌĚŝŵĞŶƐŝŽŶƐϲǆϵ

                                  ϯ͘ WƌŽŵŽƚŝŽŶƐ




Exhibit 12                                                                            ϯϵ
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 87 of 122




                                                      ōǻNǻǣĨǻsŎNĶŸǣsŸȖǼǣ




                                                   DŝƐƐŝŽŶĐĐŽŵƉůŝƐŚĞĚ͊
                              dĂƐŬdĞĂŵηϮϴ͗ƵƐŝŶĞƐƐDĂŝůĞƌ^ĞĐƵƌŝƚǇΘWƌŝǀĂĐǇWƌŝŽƌŝƚŝĞƐ
                                  • ,ĞĂƚŚĞƌǇĞƌ͕ŝůů:ŽŶĞƐĂŶĚWĂƵůĂ^ƚŽƐŬŽƉĨ

                              dĂƐŬdĞĂŵηϮϵ͗^^ǇĐůĞK
                                  • ^ƚĂƌůĞŶĞůĂĐŬǁŽŽĚ͕ĚĂŵŽůůŝŶƐŽŶ͕>ŝǌ&ůĂŬĞĂŶĚ^ŚĂƌŽŶ,ĂƌƌŝƐŽŶ

                              dĂƐŬdĞĂŵηϯϬ͗^ĞĂŵůĞƐƐ&ůĂƚƐWƌŽĐĞƐƐ
                                  • DĂƌŬ<ŽůďĂŶĚZĂŶĚǇtŽƌŬŵĂŶ

                              dĂƐŬdĞĂŵηϯϭ͗/ŶĐŝĚĞŶƚŽŵŵƵŶŝĐĂƚŝŽŶƐ,ŽƚtĂƐŚ
                                  • dŽŵ'ůĂƐƐŵĂŶĂŶĚĂůĞ<ĞŶŶĞĚǇ
Exhibit 12                                                                                         ϰϬ
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 88 of 122




                                                            µǋŸɠÞŘ¶ōsŎEsǋǣÌÞƼ

                                                      'Ğƚ/ŶǀŽůǀĞĚ͊
                                        DdŝƐŐƌŽǁŝŶŐ
                                           •    ŵƚĂĐΛƵƐƉƐ͘ŐŽǀ
                                           •    ŚƚƚƉƐ͗ͬͬƉŽƐƚĂůƉƌŽ͘ƵƐƉƐ͘ĐŽŵͬŵƚĂĐ

                                        W͛ƐŶĞĞĚǇŽƵ
                                           •    ƉĐĐΛƵƐƉƐ͘ŐŽǀ
                                           •    ŚƚƚƉƐ͗ͬͬƉŽƐƚĂůƉƌŽ͘ƵƐƉƐ͘ŐŽǀͬƉĐĐ

                                        EW&ϮϬϮϭŝƐDĂǇϮʹ DĂǇϱ
Exhibit 12
                                                                                  ϰϭ
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 89 of 122




                                                         ®ŸǋōŸǋsÝŘ¯ŸǋŎǼÞŸŘ




ŚƚƚƉƐ͗ͬͬƉŽƐƚĂůƉƌŽ͘ƵƐƉƐ͘ĐŽŵͬŵƚĂĐ


Exhibit 12                                                                        ϰϮ
                   Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 90 of 122




                                                                                 ƵŐƵƐƚϭϯ͕ϮϬϮϬ




                                                 Donald Nichols
                                           USPS Headquarterss National
                                                                    al Lead
                                             Political
                                                    al and Mailing Services




      Exhibit 12
Z^/E^W/Z/E'D/>                                                                          ϰϯ
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 91 of 122




                                      DONALD R. NICHOLS
                                      National Lead, Political & Mailing Services

                                     • Donald Nichols is the National Lead for U.S. Postal Service
                                       Political and Mailing Services. Donald mobilizes a national team of
                                       specialists who consult and support political campaigns, campaign
                                       strategists and political alliance mailing partners. He manages
                                       USPS strategic sponsorships with political associations, including
                                       the development of leading edge thought leadership. He also
                                       coordinates marketing and sales efforts to support the use of all
                                       mailing products.




Exhibit 12
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 92 of 122




THE
LANDSCAPE



Exhibit 12
                   Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 93 of 122




HAWAII VOTERS
  Party Affiliation                                  Age Range Based on Birth Year
   Party         Number of People Percentage          Age Range      Number of People Percentage
   Democrat      275,692          40.59%              50 - 69        213,898             31.50%

   Republican    104,434          15.38%              30 - 39        35,226              5.19%

                                  44.03%              18 - 29        21,320              3.14%
   Independent   299,011
                                                      70 and over    137,843             20.30%
                                                      40 - 49        65,745              9.68%
                                                      Unknown        205,105             30.20%




  Gender                                             Broad Ethnic Groupings
  Gender         Number of People Percentage          Ethnic Grouping          Number of People    Percentage
  Female         350,355          51.59%              European                 247,271             36.41%

  Male           321,875          47.39%              Likely African-American 1,329                0.20%

                                  1.02%               Unknown                  91,953              13.54%
  Unknown        6,907                                Hispanic and             91,658              13.50%
                                                      Portuguese
                                                      Other                    54,659              8.05%
                                                      East and South Asian     192,277             28.31%



 Data Source:


  Exhibit 12
                        Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 94 of 122




CALIFORNIA VOTERS
  Party Affiliation                                       Age Range Based on Birth Year
        Party         Number of People Percentage          Age Range      Number of People Percentage
        Democrat      8,623,556        44.03%              50 - 69        6,373,550               32.54%
        Republican    4,631,242        23.65%              30 - 39        3,337,062               17.04%
        Non-          5,243,380        26.77%              18 - 29        3,873,167               19.78%
        Partisan
                                                           70 and over    3,037,184               15.51%
        Libertarian   163,633          0.84%
                                                           40 - 49        2,949,090               15.06%
        Green         86,794           0.44%
                                                           Unknown        14,412                  0.07%




  Gender                                                  Broad Ethnic Groupings
   Ge                 Number of People Percentage          Ethnic Grouping            Number of People     Percentage

                      10,240,896       52.29%              European                   9,102,114            46.48%
   nd
                                       46.41%              Likely African-American 724,249                 3.70%
   er                 9,088,416
                                                           Unknown                    1,610,796            8.22%
   Fe
                                                           Hispanic and               5,536,901            28.27%
   ma                                                      Portuguese
   le                                                      Other                      819,896              4.19%
                                                           East and South Asian       1,790,509            9.14%
   Ma
   le

 Data Source:


  Exhibit 12
                        Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 95 of 122




                                            OVERALL VOTER TURNOUT

                                                                                          Age-Range Based
Gender                                        Broad Ethnic Groupings                      on Birth Year
Gender             2018    Percent             Broad              2018   Percent          Age     2018   Percent
                                Increase       Ethnic                         Increase                        Increase
                                from 2014      Groupings                      from 2014                       from 2014
Men                51.8        10.9+           African American   51.4        10.8+       18-29   35.6       15.7+

Women              55           12+                                                       30-44   48.8       13.2+
                                               White              57.5        11.7+
                                                                                          45-64   59.5        9.9+

                                               Hispanic           40.4        13.4+       65+     66.1        6.7+

                                               Asian              40.2        13.3+




      Exhibit 12
                        Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 96 of 122




                                  VOTE-BY-MAIL POLICY BY STATE




           Exhibit 12
Data Source:
                Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 97 of 122




        ůĞĐƚŝŽŶ DĂŝů ĞůŝǀĞƌǇ ^ƚĂŶĚĂƌĚƐ

h^W^ZĞĐŽŵŵĞŶĚĂƚŝŽŶƐ ĨŽƌ ůĞĐƚŝŽŶ DĂŝů ĂůůŽƚƐ

          9 &ŝƌƐƚͲůĂƐƐ DĂŝů ĨŽƌ ĂůůKƵƚŐŽŝŶŐ ůĞĐƚŝŽŶ DĂŝů ĂůůŽƚƐ
               h^W^ DĂƌŬĞƚŝŶŐ DĂŝů ŝƐ ƐƵďũĞĐƚ ƚŽ ĞǆŝƐƚŝŶŐ ĚĞůŝǀĞƌǇ ƐƚĂŶĚĂƌĚƐŽƵƚůŝŶĞĚ ďĞůŽǁ
               ůĞĐƚŝŽŶ DĂŝů ƐĞŶƚ ĂƐ DĂƌŬĞƚŝŶŐ DĂŝů ŝƐ ŶŽƚ ƵƉŐƌĂĚĞĚ ƚŽ &ŝƌƐƚ ůĂƐƐ ƐĞƌǀŝĐĞ

          9 WƌŽǀŝĚĞ ĂĚǀĂŶĐĞ ŶŽƚŝĨŝĐĂƚŝŽŶ ŽĨůĞĐƚŝŽŶ DĂŝůŝŶŐƐ ŽǀĞƌ Ϯϱ͕ϬϬϬƉŝĞĐĞƐ




   Exhibit 12                                                                                  ϴ
                  Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 98 of 122




          ůĞĐƚŝŽŶ DĂŝů ʹ h^W^ ZĞĐŽŵŵĞŶĚĂƚŝŽŶƐ

h^W^ZĞĐŽŵŵĞŶĚĂƚŝŽŶƐ ĨŽƌ ůĞĐƚŝŽŶ DĂŝů ĂůůŽƚƐ


9 hƚŝůŝǌĞ /ŶƚĞůůŝŐĞŶƚ DĂŝů ĂƌĐŽĚĞ ;/DďͿ

9 ^Ƶďŵŝƚ KƵƚŐŽŝŶŐ ĂŶĚZĞƚƵƌŶ ůĞĐƚŝŽŶ DĂŝů ĂůůŽƚ ŶǀĞůŽƉĞ ^ĂŵƉůĞƐ ƚŽ DĂŝůƉŝĞĐĞ ĞƐŝŐŶ ŶĂůǇƐƚƐ ĨŽƌ ZĞǀŝĞǁ

9 /ĚĞŶƚŝĨǇ ůĞĐƚŝŽŶ DĂŝů ŝŶ ůĞĐƚƌŽŶŝĐ ŽĐƵŵĞŶƚĂƚŝŽŶ ;ĞKͿ

9 ƉƉůǇ dĂŐ ϭϵϭ KŶKĨĨŝĐŝĂů ůĞĐƚŝŽŶ DĂŝů




     Exhibit 12                                                                                        ϵ
                Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 99 of 122




          DĂŝůŝŶŐ Θ ^ŚŝƉƉŝŶŐ ^ŽůƵƚŝŽŶƐ ĞŶƚĞƌ ;D^^Ϳ

  ,ĞƌĞ ƚŽ ,ĞůƉ͊
    KƵƌDĂŝůŝŶŐ Θ ^ŚŝƉƉŝŶŐ ^ŽůƵƚŝŽŶƐ
    ĞŶƚĞƌ ŝƐ ĂǀĂŝůĂďůĞ͘
                                                      tĞ ǁĂŶƚ ƚŽ ŚĞĂƌĨƌŽŵ ǇŽƵ͕ ďĞ ƐƵƌĞ ƚŽ ůĞĂǀĞ
    tĞůĞǀĞƌĂŐĞ ŵŽĚĞƌŶ ƚĞĐŚŶŽůŽŐǇ ƚŽ                     ǇŽƵƌ ĨĞĞĚďĂĐŬ ǁŚĞŶ ǇŽƵ ĐĂůů ƵƐ͊
    ĂƵƚŽŵĂƚĞ ƉĞƌŵŝƚ ĐƌĞĂƚŝŽŶ͕ ƌĞĚĞƐŝŐŶ
    ƚŚĞ ƵƐŝŶĞƐƐ ƵƐƚŽŵĞƌ'ĂƚĞǁĂǇ ;'Ϳ͕
    ĂŶĚ ĐƌĞĂƚĞ ĂĐŽŵƉƌĞŚĞŶƐŝǀĞ
    ŬŶŽǁůĞĚŐĞ ďĂƐĞ ŽŶ WŽƐƚĂůWƌŽ͘
    tĞǁĂŶƚ ƚŽ ŵĂŬĞǇŽƵƌůŝĨĞĞĂƐŝĞƌĂŶĚ
    ƐĂǀĞǇŽƵ ƚŝŵĞ͘
    tĞ͛ƌĞůŽŽŬŝŶŐ       Ăƚ ǁĂǇƐƚŽŚĞůƉ
                KƵƌŽŶƚĂĐƚ             ǇŽƵ
                              /ŶĨŽƌŵĂƚŝŽŶ                          KƵƌ,ŽƵƌƐ͗
    ĂƌŽƵŶĚ
WŚŽŶĞ͗           ƚŚĞ ĐůŽĐŬ ʹ Ϯ
       ϭͲϴϳϳͲϲϳϮͲϬϬϬϳ
      Exhibit 12
                             Ϯϰͬϳ͘
                              ŵĂŝů͗ D^^ΛƵƐƉƐ͘ŐŽǀ         ϳ͗ϬϬD ʹ ϳ͗ϬϬWD ĞŶƚƌĂů dŝŵĞ      ϭ
                                                                                             Ϭ
              Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 100 of 122




      <ĞǇƐ dŽ ^ƵĐĐĞƐƐ

ŽŶƐƵůƚ͕ ŽůůĂďŽƌĂƚĞ͕ ĂŶĚ ĚƵĐĂƚĞ

               9 ŽŶƐƵůƚ ǁŝƚŚ ƚŚĞ DĂŝůŝŶŐΘ ^ŚŝƉƉŝŶŐ^ŽůƵƚŝŽŶƐ ĞŶƚĞƌ
                   DĂŝůŝŶŐ ZĞƋƵŝƌĞŵĞŶƚƐ ʹ ĐĐŽƵŶƚ ƌĞĂƚŝŽŶ
                   DĂŝůƉŝĞĐĞ ĞƐŝŐŶ ŶĂůǇƐƚ ʹ ĞƐŝŐŶͬƌƚǁŽƌŬ ZĞǀŝĞǁ
                   >ĞǀĞƌĂŐĞ ůĞĐƚƌŽŶŝĐ ŽĐƵŵĞŶƚĂƚŝŽŶ ;ĞKͿĂŶĚ/ŶƚĞůůŝŐĞŶƚ DĂŝů ĂƌĐŽĚĞƐ
                     ;/DďͿŽŶKƵƚŐŽŝŶŐ Θ ZĞƚƵƌŶ ůĞĐƚŝŽŶ ĂůůŽƚƐ

               9 ŽůůĂďŽƌĂƚĞ ǁŝƚŚ h^W^ >ŽĐĂů KƉĞƌĂƚŝŽŶƐ ŽŶĂůů ůĞĐƚŝŽŶ DĂŝů
                   ĚǀĂŶĐĞ EŽƚŝĨŝĐĂƚŝŽŶ ŽĨ ůĂƌŐĞ ůĞĐƚŝŽŶ DĂŝůŝŶŐƐ

               9 sŽƚĞƌ ǁĂƌĞŶĞƐƐ Θ ĚƵĐĂƚŝŽŶ ŽŶƌĞĐŽŵŵĞŶĚĞĚ ƚŝŵĞůŝŶĞƐ ƚŽƌĞƋƵĞƐƚ ĂŶĚ
                 ƌĞƚƵƌŶ ŵĂŝůͲŝŶ ďĂůůŽƚƐ

               9 ŽĂƌĚ ŽĨůĞĐƚŝŽŶ ǁĂƌĞŶĞƐƐ Θ ĚƵĐĂƚŝŽŶ ŽĨ h^W^ ƌĞĐŽŵŵĞŶĚĞĚ ƚŝŵĞůŝŶĞƐ
                 ďĂƐĞĚ ŽŶh^W^ ĞůŝǀĞƌǇ ^ƚĂŶĚĂƌĚƐ
 Exhibit 12                                                                                   ϭ
                                                                                              ϭ
               Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 101 of 122




                                                            2020 VOLUME
JANUARY - J U N E
• 2014VS 2 0 2 0 .

                                          2018 VOLU   E

                         2016VOLUME                                            85°/o
                                                                               I CREASE
    2014VOLUME
                                                                               fro m 2014-2020




  Exhibit 12                                                                     USPS lnterna Data
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 102 of 122




VOTER
INSIGHTS



Exhibit 12
              Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 103 of 122




THOUGHT LEADERSHIP




 Exhibit 12
              Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 104 of 122




2019 VOTER
SURVEY




 Exhibit 12
              Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 105 of 122




2020 ELECTION
GUIDE




 Exhibit 12
              Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 106 of 122




YOUNGER
VOTER
SURVEY




 Exhibit 12
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 107 of 122




 What's New In 2020




Exhibit 12
                                                                                   18
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 108 of 122




CAMPAIGN
ORCHESTRATION



Exhibit 12
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 109 of 122




Success in 2020




                                **
                                0 - * *-*
                                 0---
                                - -




Exhibit 12
                 Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 110 of 122




                                                                                                                                                 •• •
                                                                                                                                                 •••
                                                                                                                                                 •••
                                                                                                                                                 •••
                                                                                                                                                 •• •
    • • • ••
    • •• ••
                      Introduce the Candidate                                                                                                    •••
                                                                                                                                                 •••
                                                                                                                                                 • ••
                                                                                                                                                 •• •
                                                                                                                                                 •••
    • • • • •                                                                                                                                    •••
                                                                                                                                                 • ••
    ••       •       to the Voter at Home                                                                                                        •••
                                                                                                                                                 •• •
                                                                                                                                                 •••

        *                                                                                                           '                        '
                                                                                                                                                 •••
                                                                                                                                                 •••
                                                                                                                                                 •••
                                                                                                                                                 •••
                                                                                                                                                 • ••
                                                                                                                                                 •••
                                                                                                                                                 •••
                                                                                                                                                 •••
                                                                                                                                                 •••
                                                                                                                                                 •• •
                                                                                                                    VOTERS AT HOME               •••
                                                                                                                                                 •••
                                                                                (?r; 1r                                                          •••
                                 DDDDD                                                        E C)                                               •••
                                                                                       x-                                                        •••
                                 DOD D ::---.... •
                                 D O D
                                                                                   I
                                                                                   I
                                                                                              I                                                  •••
                                                                                                                                                 •••
                                                                                                                                                 •• •
                                                                                          I                                                      • ••
                                                                       BUILD A "NO-CONTACT"                                                      •••
                              USE MA I L EARLY
                      Direct mail can grab a voter 's attention              CAMPAIGN                                   2-in-3                   •••
                                                                                                                                                 •••
                                                                                                                                                 •••
                          and offer deep and memorable             Direct mail, televisio n, radio , digital, and       Americans don't feel
                          information , which makes it an
                                                                                                                                                 •••
                                                                     phone banking will replace campaign                comfortable going to     •••
                      effective way to introduce a candidate      tactics that don't comply with public health            a polling place2
                                                                                                                                                 •••
                              early in the campaign .              or new social norms this campaig n cycle.
                                                                                                                                                 •••
                                                                                                                                                 •• •
                                                                                                                                                 •••
                                                                                                                                                 •••
                                                                                                                                                 •• •
                                                                                                                                                 •••
Exhibit 12                                                                                                                                       •• •
                                                                                                                                                 •••
                                                                                                                                                 •••
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 111 of 122




                                                                                                                                                                  •••
                                                                                                                                                                  •••
                                                                                                                                                                  • ••
                                                                                                                                                                  •••
                                                                                                                                                                  • ••
                                                                                                                                                                  •• •
                                                                                                                                                 *****            •••
       ---**     Establish Trust with Voters                                                                                                     eJ==- ==--
                                                                                                                                                 e- -
                                                                                                                                                                  •••
                                                                                                                                                                  •••




       ---*      Throughout the Campaign
                                                                                                                                                                  •• •
                                                                                                                                                                  •••
                                                                                                                                                                  •• •
                                                                                                                                                                  •••
                                                                                                                                                                  •• •
                                                                                                                                                                  •• •
                                                                                                                                                                  •• •
                                                                                                                                                                  •• •
                                                                                          0 --                                                                    •••
                                e1   -- 'O
                                     - --
                                                                                  0       0==-
                                                                                                                                                                  •• •
                                                                                                                                                                  •• •
                                e1     -J
                                                                                          181=--                                                                  •• •
                                                                                                                                                                  •• •
                                                                                          129==-                                                                  •• •
                                                                                                                                                                  •••
                                                                                                                                                                  •••
                                                                                                                                                                  •• •
                       DEVELOP VOTER TRUST                            USE MAIL TO EFFECTIVELY                                TARGET VOTERS                        •• •
                                                                                                                                                                  •• •
                            WITH MAIL                                  CRITIQUE OPPONENTS                                   WITH DIRECT MAIL                      •• •
                 Direct mail is one of the most trusted channels      Direct mail is a highly effective way to       Voter targeting has really evolved, having   •••
                  by voters. Mail enables campaigns to back        illustrate the differences between candidates.      become increasingly data and model
                                                                                                                                                                  •••
                                                                                                                                                                  •••
                  up what they say by citing facts and being       It's highly targeted and powerfully visual , so   driven, and direct mail can now be used      •• •
                                                                                                                                                                  •• •
                           transparent with sources.                 you can offer a unique contrast between           with precisely tailored messaging to       •• •
                                                                   messages depending on the voter universe.              specif ic voter demographics.           •• •
                                                                                                                                                                  •••
                                                                                                                                                                  •• •
                                                                                                                                                                  •• •
Exhibit 12                                                                                                                                                        •••
                                                                                                                                                                  •• •
                                                                                                                                                                  •• •
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 112 of 122




                                                                                                                                                                                •••
                                                                                                                                                                                •••
                                                                                                                                                                                •••


                Leverage the Media Mix                                                                                                               -                          •••
                                                                                                                                                                                •••
                                                                                                                                                                                •••

        ..*                                                                                                                                 A
                                                                                                                                                                                •••
                                                                                                                                                                                •••
                                                                                                                                                                                •••

        •*  •. to Inform & Influence
          • •
        • • • •
        . . .*
                                                                                                                                                                                •••
                                                                                                                                                                                •••
                                                                                                                                                                                •• •
                                                                                                                                                                                •• •
                                                                                                                                                                                •••
                Voter Decisions                                                                                                                                                 •••
                                                                                                                                                                                •••
                                                                                                                                                                                •••
                                                                                                                                                                                •• •
                                                                                                                                                                                •••
                                                                                                                                                                                •••
                                                                                                                                                                                •••
                                                                                                                                                                                •••
                                                                                                                                                                                •• •
                                                                                                                                                                                •••
                                                                                                                                                                                •••
                                 DOD                                                                                                                                            •••
                                 DOD                                                                                                                                            •••
                                 D                                                                                                                                              •••
                                 DOD                                                                                                                                            •••
                                                                                                                                                                                •••
                                                                                                                                                                                •••
                                                                                                                                                                                •••
                      VOTERS MAKE UP THEIR                            TRACK YOUR MAIL PIECES                                DIGITALLY INTEGRATE YOUR                            •••
                           MINDS EARLY                                     IN REAL-TIME                                           MAIL PROGRAM                                  •••
                                                                                                                                                                                • ••
                 Campaigns should consider reaching out to       The Postal Service's Informed Visibility ®Service    The Postal Service's Informed Delivery® Service is        • ••
                                                                 brings near real-time tracking data to deliveries   the email notification service t hat allows residents to
                                                                                                                                                                                •••
                  voters earlier because they are increasingly                                                                                                                  •• •
                  determining who to support months before       of direct mail pieces.35 Campaigns can use the      digitally preview incoming direct mail and packages        •••
                  Election Day. Direct mail can be effectively     service to execute phased communications          scheduled to arrive soon.36 It offers campaigns the        •••
                                                                                                                                                                                •••
                  used to introduce a candidate or issue in a       -knowing that the mail piece has arrived         opportunity to engage voters t hrough synchronized         •••
                           thoughtful , in-depth way.              enables you to then contact voters through        direct mail and digital marketing-vote rs can see t he     •••
                                                                   other channels to reinforce the messaging.        mail piece that has arrived at t heir house, and then
                                                                                                                                                                                •••
                                                                                                                                                                                •••
                                                                                                                     click on the link to a campaign or donation web page.      •••
                                                                                                                                                                                •••
Exhibit 12                                                                                                                                                                      •••
                                                                                                                                                                                •••
                                                                                                                                                                                •••
                 Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 113 of 122




                                                                                                                                                                     •••
                                                                                                                                                                     •••
                                                                                                                                                                     • ••
                                                                                                                                                                     •••
                                                                                                                                                                     • ••
                                                                                                                                                                     •• •
                                                                                                                                                                     •••
             *
           Spark Voters to Cast
                                                                                                                                                                     •••
                                                                                                                                                                     •••
                                                                                                                                                                     •••
                                                                                                                                                                     •••
                                                                                                                                                                     •• •


       * * Their Ballots
                                                                                                                                                                     •• •
                                                                                                                                                                     •••
                                                                                                                                                                     •• •
                                                                                                                                                                     • ••
                                                                                                                                                                     •••
                                                                                                                                                                     •• •
                                                                                                                                                                     •••
                                                                                                                                                                     •••
                                                                                                                                                                     •• •
                                                                                                                                                                     •• •

                                       -7--·1
                                     --=
                                                                                                                                                                     •• •
                                                                                                                                                                     •• •
                                                                                                                                                                     •• •
                                                                                                                                                                     •••
                                                                                                                                                                     •• •
                                                                                                                                                                     •• •
                                                                                                                                                                     •• •
                                                                                                                                                                     •• •
                             START EARLY                         GET THE                       START WRITING                        USE SHARE MAIL®                  •• •
                          If absentee ballots play an          DETAILS RIGHT                 GOTV CONTENT NOW                           SERVICE                      •••
                                                                                                                                  For voter registration and vote
                                                                                                                                                                     •••
                        expanded role in the election,       Explain the mechanics of         Volunteers who are engaged                                             •• •
                           campaigns should start            absentee voting, such as        months before an election may         by-mail, Share Mail®service       •• •
                                                                                            be looking for ways to contribute       is a customized direct mail
                                                                                                                                                                     •• •
                       contacting voters in the months     how to return absentee ballot                                                                             •• •
                      before the election to ensure they    requests. It varies by state,   early. Utilize them now to prepare    product that works like a word     •••
                       understand the options to cast       but some campaigns plan         handwritten GOTV postcards that        of-mouth marketing tactic. It     •••
                                                                                            can be mailed in the final weeks
                                                                                                                                                                     •••
                      their ballot. This may mean state    to send supporters pre-paid                                           enables campaigns to pre-pay for    •• •
                       and local campaigns should not        envelopes for absentee           before Election Day to voters       postage and then t rack usage      •• •
                                                                                                                                                                     •• •
                       wait for national campaigns to        ballot request forms and         who may need an extra push         - t h e invoice comes at the end    •• •
                        start educating voters on their      voter registration forms.             to get to the polls.          of the month and t he campaign      •••
                               voting options.                                                                                   only pays return postage for mail   •• •
                                                                                                                                                                     •• •
Exhibit 12                                                                                                                            pieces that are sent.42        •••
                                                                                                                                                                     •• •
                                                                                                                                                                     •• •
              Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 114 of 122




MAIL NOTICES AND INQUIRIES




              https://tools.usps.com/political-mail.htm
 Exhibit 12
              Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 115 of 122




DELIVER THE WIN® WEBSITE




                                deliverthewin.com
 Exhibit 12
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 116 of 122




QUESTIONS?



Exhibit 12
               Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 117 of 122




    CONTACT ME

 Donald Nichols – National Lead,     LINKS:
   Political & Mailing Services
                                     • https://tools.usps.com/political-mail.htm
   Donald.R.Nichols@usps.gov
                                     • https://informeddelivery.usps.com/box/pages/intro/start.action
www.LinkedIn.com/in/Donald-Nichols   • https://www.uspsdelivers.com/track-your-direct-mail-with-informed-visibility/
         @DonNicholsUSPS             • https://faq.usps.com/s/article/USPS-Share-Mail-The-Basics

                                     • https://www.deliverthewin.com/




  Exhibit 12
                   Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 118 of 122




      Exhibit 12
Z^/E^W/Z/E'D/>                                                                     ϳϭ
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 119 of 122




Exhibit 12
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 120 of 122




Exhibit 12
             Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 121 of 122




Exhibit 12
                   Case 2:20-cv-04096-GAM Document 18-3 Filed 09/02/20 Page 122 of 122




      Exhibit 12
Z^/E^W/Z/E'D/>
